--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

























 
 
 
STOCK PURCHASE AGREEMENT
 
 
 





 






OXFORD MEDIA, INC.


and


SVI SYSTEMS, INC.




PURCHASE AND SALE OF 100% OF THE ISSUED AND
OUTSTANDING COMMON STOCK


OF


SVI HOTEL CORPORATION




EFFECTIVE DATE:
01 JULY 2006
 
 
 
 








 
1

--------------------------------------------------------------------------------

 




STOCK PURCHASE AGREEMENT


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
I
 
PARTIES


THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of the 19th
day of July, 2006 (the “Execution Date”) by and between OXFORD MEDIA, INC., a
Nevada corporation (“OXMI”); and, SVI SYSTEMS, INC., an Illinois corporation
(“Seller”), as the sole and selling shareholder of SVI HOTEL CORPORATION, an
Illinois corporation and a wholly-owned subsidiary of Seller (“Hotel
Corporation”). OXMI and Seller are sometimes referred to collectively herein as
the “Parties”, and each individually as a “Party”.


II
 
RECITALS


A.   Seller owns one thousand (1,000) shares of the common capital stock of
Hotel Corporation, which shares represent all of the duly authorized, validly
issued, and currently outstanding common capital stock of Hotel Corporation (the
“Stock”).


B.   Hotel Corporation is engaged in the business of owning and operating an
active business utilizing its assets (including all accrued but not yet payable
assets) to provide video-on-demand movie systems, free-to-guest satellite
systems, high-speed Internet solutions, and repair and maintenance services for
same to the hospitality industry (the “Hotel Business”).


C.   Hotel Corporation currently conducts its business in the geographic area
which constitutes and comprises the entire United States (except for Hawaii and
Alaska).
 
D.   Seller desires to sell the Stock to OXMI, and OXMI desires to purchase the
Stock from the Seller pursuant to the terms, covenants, and conditions contained
herein.


E.   As further outlined below, unless specifically provided to the contrary,
the purchase of the Stock by OXMI from Seller shall entitle OXMI to acquire
(through its acquisition of the Stock) all assets currently held by Hotel
Corporation, including but not limited to (1) all real property, leaseholds,
subleaseholds, improvements, and fixtures; (2) all tangible personal property,
such as equipment, machinery, furniture, supplies, inventories, and automobiles;
(3) all Intellectual Property Rights (as defined in Section 8.27, below); (4)
all agreements and contract rights, including licenses and sublicenses; (5) all
financial interests, such as accounts receivable, prepaid deposits, insurance
policies (if any), claims, prepayments, refunds, notes, securities; (6) all
computer related assets, both hardware and software, and all related licenses;
(7) all Internet related assets, such as domain names, Web Sites, and all
related accounts and rights; (8) all permits, licenses, approvals, franchises,
orders, registrations, certificates, variances, and all similar rights obtained
from regulatory agencies or entities; (9) all customer lists and potential
customer lists; (10) the goodwill of Hotel Corporation; (11) all telephone and
fax lines and numbers, and all E-Mail addresses; and, (12) all other tangible
and intangible assets and Intellectual Property Rights and proprietary
information and all other assets which are owned, held or used by Hotel
Corporation in connection with the Hotel Business (cumulatively referred to as
the “Hotel Assets”).




 
2

--------------------------------------------------------------------------------

 




F.    The Hotel Assets constitute all of the assets previously owned by Seller
used in the conduct of the Hotel Business as conducted by Seller immediately
prior to the transfer and assignment of the Hotel Assets by Seller to Hotel
Corporation, except as expressly provided herein to the contrary.  


G.   The Board of Directors of OXMI has deemed it advisable, and in the best
interests of OXMI and its stockholders, that OXMI consummate the business
combination and other transactions provided for herein in order to advance the
long-term strategic business interests of OXMI, and as such, has approved, in
accordance with applicable provisions of Nevada Corporate Law, this Agreement
and the transactions contemplated hereby.


H.   The Board of Directors of Seller has deemed it advisable, and in the best
interests of Seller and its stockholders, that Seller consummate the business
combination and other transactions provided for herein in order to advance the
long-term strategic business interests of Seller, and as such, has approved, in
accordance with applicable provisions of Illinois Corporate Law, this Agreement
and the transactions contemplated hereby.


I.    NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Parties, intending to be legally bound, hereby agree as
follows:


III


DEFINED TERMS AND INTERPRETATION


3.1    Definitions. The following capitalized terms shall have the respective
meanings specified in this Article III. Other terms defined elsewhere herein
shall have meanings so given them.


3.1.1.    Accredited Investor. “Accredited Investor” has the meaning set forth
in Regulation D promulgated under the Securities Act.


3.1.2.   Affiliate. “Affiliate” shall mean a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first Person.


3.1.3.   Code. “Code” shall mean the Internal Revenue Code of 1986, as amended
from time-to-time, and the rules and regulations thereunder.


3.1.4.  Confidential Information. “Confidential Information” shall mean any
information concerning the businesses and affairs of a respective Party that is
not already generally available to the public.
 
3.1.5.   Control. “Control” (including the terms “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.




 
3

--------------------------------------------------------------------------------

 




3.1.6.   Illinois Corporate Law. “Illinois Corporation Law” shall mean the
Business Corporation Act of 1983 of the State of Illinois, as amended.


3.1.7.   Intellectual Property. “Intellectual Property” (also referred to as
“Intellectual Property Assets”) shall mean and include the following, as well as
all other general intangibles of a like nature and all (i) goodwill, and (ii)
confidential data or information relating to the below listed items, for each
respective Party:


(a)    The Party’s full legal name and all derivations thereof used by that
Party, all fictional business names, trading names, designs, registered and
unregistered trademarks, registered and unregistered service marks, and
applications (collectively, the “Marks”);


(b)    All patents, patent applications, and inventions and discoveries that may
be patentable (collectively, the “Patents”);


(c)    All copyrights in both published works and unpublished works, if any (the
“Copyrights”);


(d)    All rights in mask works, if any (the “Rights in Mask Works”); and


(e)    All know-how, trade secrets, confidential information, customer lists,
computer software, databases, source codes, object codes, works of authorship,
know-how, technical information, data, process technology, user interfaces,
proprietary concepts, ideas, techniques, business models and methodologies,
plans, drawings, and blue prints owned, used, or licensed by OXMI as licensee or
licensor, if any (the “Trade Secrets”).


3.1.8.   IRS. “IRS” shall mean the Internal Revenue Service.


3.1.9.   Knowledge. “Knowledge” shall mean, with respect to any Party, the
actual knowledge of the officers of such Party after reasonable investigation.


3.1.10.  Material Adverse Change. “Material Adverse Change” shall mean a change
which results in a Material Adverse Effect.


3.1.11.  Material Adverse Effect. “Material Adverse Effect” shall mean the
following meaning:


(a)    with respect to Hotel Corporation, (i) a material adverse effect on the
financial condition, business, results of operations or properties of Hotel
Corporation, other than a material adverse effect that results from general
economic, social, political or other conditions or events that affect in general
the industry in which Hotel Corporation operates; (ii) an effect which would
materially impair Hotel Corporation’s ability to timely to consummate the
transactions contemplated under this Agreement; and




 
4

--------------------------------------------------------------------------------

 
 


(b)    with respect to OXMI, (i) a material adverse effect on the financial
condition, business, results of operations or properties of OXMI on a
consolidated basis, other than a material adverse effect that results from
general economic, social, political or other conditions or events that affect in
general the industry in which OXMI operates; (ii) an effect which would
materially impair OXMI’s ability timely to consummate the transactions
contemplated under this Agreement.


3.1.12.  Nevada Corporate Law. “Nevada Corporation Law” shall mean the General
Corporation Law of the State of Nevada, as amended.


3.1.13. Ordinary Course of Business. “Ordinary Course of Business” shall mean
the course of business procedures and practices consistent with past custom and
practice (including with respect to quantity and frequency).


3.1.14.  OXMI Common Stock. “OXMI Common Stock” shall mean any share of the
Common Stock, $.001 par value per share, of OXMI.


3.1.15. Person. “Person” shall mean any individual, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
limited liability company or joint stock company), firm or other enterprise,
association, organization, unincorporated organization, governmental entity, or
any other type of entity.


3.1.16. Prime. “Prime” shall mean United States federal prime interest rate as
announced by The Wall Street Journal on the day on which the interest rate is to
be set hereunder.


3.1.17. SEC. “SEC” shall mean the Securities and Exchange Commission.


3.1.18. Securities Act. “Securities Act” shall mean the Securities Act of 1933,
as amended from time to time.


3.1.19. SEC Filings. “SEC Filings” shall mean, with respect to any Person, all
registration statements, annual, quarterly, and current reports, and other
documents filed by that Person with the SEC pursuant to the Securities Act of
1933 or the Securities Exchange Act of 1934.


3.1.20. Security Interest. “Security Interest” shall mean any mortgage, pledge,
lien, encumbrance, charge, or other security interest, other than (a)
mechanic’s, materialmen’s, and similar liens, (b) liens for taxes not yet due
and payable or for taxes that the taxpayer is contesting in good faith through
appropriate proceedings, (c) purchase money liens and liens securing rental
payments under capital lease arrangements, and (d) other liens arising in the
Ordinary Course of Business and not incurred in connection with the borrowing of
money.


3.1.21. Subsidiary. “Subsidiary” shall mean any corporation with respect to
which a specified Person (or a Subsidiary thereof) owns a majority of the common
stock or has the power to vote or direct the voting of sufficient securities to
elect a majority of the directors.




 
5

--------------------------------------------------------------------------------

 
 


3.1.22. Tax or Taxes. “Tax” or “Taxes” shall mean any federal, state, local or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.


3.1.23. Tax Return. “Tax Return” shall mean any return, declaration, report,
claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.


3.1.24 Transaction Expenses. “Transaction Expenses” shall mean and include all
reasonable, actual, and documented out-of-pocket expenses (including, without
limitation, all reasonable fees and expenses of counsel, accountants, and
investment bankers to a Party and its Affiliates) incurred by a Party or on its
behalf in connection with or related to (i) the authorization, preparation,
negotiation, execution, and performance of this Agreement; (ii) the preparation,
printing, filing, and mailing of any SEC Filings made or contemplated by that
Party in connection with this Agreement and the transactions envisioned
hereunder; and, (iii) all other matters related to the consummation of the
transactions contemplated under this Agreement.


3.2    Accounting Terms and Determinations. All accounting terms used in this
Agreement and not otherwise defined shall have the meaning accorded to them in
accordance with GAAP and, except as expressly provided herein, all accounting
determinations shall be made in accordance with GAAP, consistently applied. When
used herein, the term “financial statements” shall include the notes and
schedules attached thereto. The term “GAAP” means United States generally
accepted accounting principles consistently applied as in effect from time to
time.


3.3        Interpretation.


3.3.1.   Provision Not Construed Against Party Drafting Agreement. This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.


3.3.2.   Number and Gender. Wherever from the context it appears appropriate,
(i) each term stated either in the singular or plural shall include the singular
and plural; and, (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others.


3.3.3.   Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.


3.3.4.   Article and Section Headings. The article and section headings used in
this Agreement are inserted for convenience and identification only and are not
to be used in any manner to interpret this Agreement.




 
6

--------------------------------------------------------------------------------

 

 
3.3.5.   Severability. Each and every provision of this Agreement is severable
and independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.


3.3.6.   Entire Agreement. This Agreement and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties hereto in respect to the subject matter contained herein. The
Parties have expressly not relied upon any promises, representations,
warranties, agreements, covenants, or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes any and all prior
written or oral agreements, understandings, and negotiations between the Parties
with respect to the subject matter contained herein.


3.4       Additional Definitions and Interpretation Provisions. For purposes of
this Agreement, (i) those words, names, or terms which are specifically defined
herein shall have the meaning specifically ascribed to them; (ii); the words
“hereof”, “herein”, “hereunder”, and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole, and not to any particular
provision of this Agreement; (iii) all references to designated “Articles”,
“Sections”, and to other subdivisions are to the designated Articles, Sections,
and other subdivisions of this Agreement as originally executed; (iv) all
references to “Dollars” or “$” shall be construed as being United States
dollars; and, (v) the term “including” is not limiting and means “including
without limitation”.


IV


SALE AND TRANSFER OF STOCK


4.1       Purchase and Sale. On the Closing Date specified in Section 12.1
herein, Seller shall sell, transfer, convey, assign, and deliver to OXMI, and
OXMI shall purchase, acquire, and accept from Seller, the Stock, pursuant to
this Agreement.


4.2    Purchase Price. At the Closing, OXMI shall acquire the Stock and all
other rights and preferences hereunder for the total consideration at Closing
represented by (i) the payment of all components of the Purchase Price reflected
in Section 4.3, below; and, (ii) the Additional Purchase Price, as further
described below. All items comprising the Purchase Price are collectively
referred to herein as the “Base Purchase Price”.


4.3    Payment. The Base Purchase Price, except for the Additional Purchase
Price, shall be payable at the Closing as follows:


4.3.1.   Cash Payment. OXMI shall pay Seller, or its designees, an aggregate
amount of Five Million Eight Hundred Fifty Thousand Dollars ($5,850,000.00) by
wire transfer of immediately available funds in accordance with the instructions
and directions provided by Seller, as reflected on Schedule 4.3.1., attached
hereto and incorporated herein by reference, upon which OXMI is entitled to
rely. The Parties hereby further agree that the payments to be made by both
Parties in accordance with Schedule 4.3.1. shall be strictly followed by the
Parties and that any breach of Schedule 4.3.1. shall not be subject to or
limited by the provisions of Section 16.8, below.




 
7

--------------------------------------------------------------------------------

 




4.3.2.   Convertible Note. OXMI shall deliver to Seller, or its designees, its
convertible promissory note (the “Convertible Note”) in the face amount of Two
Million Three Hundred Fifty Thousand Dollars ($2,350,000.00), in the form
attached hereto as Exhibit 4.3.2. and hereby incorporated by reference, and
providing for the following terms and conditions, among others:


(a)    Simple interest at the rate of Prime plus one and one-half percent (1.5%)
per annum, paid and adjusted every calendar quarter;


(b)    Principal due in full on or before 15 July 2008;


(c)    Convertible into OXMI Common Stock at the price of One Dollar and
Seventy-Five Cents ($1.75) per share upon fifteen (15) calendar days written
notice; and


(d)    OXMI shall have the right to make payment on the principal balance, in
whole or in part, at any time and from time to time without penalty, upon
fifteen (15) days written notice, during which time the holder may elect either
to accept the prepayment or exercise its right to convert any amount of the
principal of the Convertible Note which is to be prepaid.


(e)    The Convertible Note shall be subject to that certain Intercreditor
Agreement which will be attached as an exhibit to the Convertible Note.


4.3.3.   Issued Shares. OXMI shall issue to Seller, or its designees, one
million two hundred thousand (1,200,000) shares of duly authorized, validly
issued, fully paid, and nonassessable shares of OXMI Common Stock, which shares
are referred to herein as the “Issued Shares”.


4.3.4.   Warrants. OXMI shall issue to Seller, or its designees, warrants to
purchase one million (1,000,000) shares of OXMI Common Stock (the “Warrants”) in
the form of the Common Stock Warrant attached hereto as Exhibit 4.3.4. and
incorporated herein by reference, which shall provide for, among other things:
(a)    The shares covered by the Warrants may be acquired for One Dollar and
Seventy-Five Cents ($1.75) per share.


(b)    The Warrants shall expire five (5) years from Closing.


(c)    The Warrants shall not expire upon a sale of substantially all of the
assets of OXMI, a merger involving OXMI, or a sale or similar acquisitive
transaction of substantially all of the issued and outstanding OXMI Common
Stock.


4.4        Additional Purchase Price. OXMI shall pay to Seller, or its
designees, as the “Additional Purchase Price”, a monthly amount based upon
digital conversions as described in Schedule 4.4, attached hereto and
incorporated herein by reference. The total of the Additional Purchase Price
shall in no event exceed Four Million Dollars ($4,000,000.00).
 
4.5       Taking of Necessary Action; Further Action. If, at any time after the
Execution Date, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest OXMI with full right, title, and
possession to all assets, property, rights, privileges, powers, and franchises
of Hotel Corporation, the officers and directors of Seller will take all such
lawful and necessary action.
 

 
 
8

--------------------------------------------------------------------------------

 
 
 
4.6       Share Certificate. At the Closing, Seller shall deliver to OXMI the
share certificates representing ownership of the Stock, duly endorsed for
transfer, free and clear of all liens and encumbrances.


V


CERTAIN RETAINED AND EXCLUDED RIGHTS


5.1       Healthcare Business. As further defined and limited herein, Seller
shall retain and remain in the healthcare business it conducted prior to the
Closing, and shall retain ownership to and over the Excluded Assets, as defined
in Section 5.3, below. However, other than as expressly provided for herein,
Seller shall retain absolutely no rights of any kind to any of the Hotel Assets
or the Hotel Business.


5.2       Assumed Liabilities. Except as expressly provided herein to the
contrary or on Schedule 5.2, attached hereto and incorporated herein by
reference, OXMI shall not, and expressly does not, assume any liabilities,
obligations, or commitments of Hotel Corporation or Seller, known or unknown,
accrued, contingent or otherwise, of whatsoever kind or nature.


5.3       Excluded Assets. Schedule 5.3, attached hereto and incorporated herein
by reference, is the exhaustive list of those assets retained by Seller even
though they were previously used by Seller in connection with its ownership and
operation of the Hotel Business (the “Excluded Assets”).


5.4       Patent Assignment. Pursuant to that certain Patent License Agreement,
attached hereto as Exhibit 5.4 and incorporated herein by reference, Hotel
Corporation shall license to Seller that certain patent identified under the
Patent License Agreement.
VI


INVENTORY AND INSPECTION


6.1       Inventory. At the sole discretion of OXMI, and at its own cost and
expense, OXMI may take a complete inventory of the stock in trade and
merchandise of Hotel Corporation at any time prior to the Closing, but only upon
reasonable notice given to Seller, and only during the regular business hours of
Hotel Corporation, and without unreasonably disrupting the Hotel Business, and
only on the following days: July 10, 11, 12, 13, and 14. No item shown on the
inventory shall be transferred to any person, or removed from the Premises,
other than in Ordinary Course of Business.
 
6.2       Inspection. At the sole discretion of OXMI, and at its own cost, OXMI
may undertake a complete inspection of the financial and business records of
Hotel Corporation at any time prior to the Closing, but only during the regular
business hours of Hotel Corporation, upon reasonable notice given to Seller, and
without unreasonably disrupting the Hotel Business, and only on the following
days: July 10, 11, 12, 13, and 14. In the event the transaction envisioned
hereunder is not effected, for any reason, then OXMI shall maintain the
confidentiality of the information it obtained during its inspection under this
Article VI, which shall survive the execution and delivery of this Agreement and
any termination of this Agreement.
 
 
 
9

--------------------------------------------------------------------------------

 

 
VII


REPRESENTATIONS AND WARRANTIES BY SELLER REGARDING
THE SHARES AND THE TRANSFER OF HOTEL ASSETS


Except as expressly set forth to the contrary in Schedules attached to this
Agreement, corresponding to the lettered and numbered Sections contained in this
Article VII, Seller hereby represents and warrants to OXMI as follows in regard
to the Shares, as of the Execution Date and as of the Closing Date, as
supplemented and updated pursuant to this Agreement:


7.1       Authorized and Outstanding Stock. The authorized capital stock of
Hotel Corporation consists of ten thousand (10,000) shares of common stock,
$-0.000- par value, of which one thousand (1,000) shares are validly issued and
outstanding, fully paid and nonassessable. No shares of the Stock have been
issued in violation of any preemptive rights or any federal or state securities
laws. No shares are held as treasury stock.


7.2       Title to the Stock. There are no outstanding subscriptions, options,
warrants, calls, commitments, or agreements to which Hotel Corporation or Seller
is a party or by which it is bound relating to its authorized or issued capital
stock or the Stock, respectively. The Stock is owned beneficially and of record
by Seller. Seller has full right and title to the Stock, free and clear of any
and all covenants, conditions, restrictions, voting trust arrangements, liens,
charges, encumbrances, options and adverse claims or rights whatsoever
(“Claims”), and full and unrestricted right and power to sell and deliver the
Stock pursuant to the provisions of this Agreement without obtaining the consent
or approval of any other person.




7.3       Transfer of the Stock. At the Closing and, upon consummation of the
purchase contemplated hereby, OXMI will acquire from Seller good and marketable
title to the Stock, free and clear of all Claims.


7.4       No Brokers. No broker or finder has acted for Seller of Hotel
Corporation in connection with this Agreement or the transactions contemplated
hereby, and no broker or finder is entitled to any brokerage or finder’s fee or
other commissions in respect of such transactions based upon agreements,
arrangements, or understandings made by or on behalf of Seller or Hotel
Corporation.


7.5       Full and Complete Transfer. The assignment and transfer by Seller of
the Hotel Assets occurred prior to the Closing so that the Hotel Business was
conducted by Hotel Corporation prior to the Closing. Said transfer consisted of
all of the assets used by Seller in connection with its ownership and operation
of the Hotel Business, with the sole exception of the Excluded Assets, and is
reflected in the assignment document attached hereto as Exhibit 7.5 and
incorporated herein by reference.




 
10

--------------------------------------------------------------------------------

 




VIII


REPRESENTATIONS AND WARRANTIES BY SELLER REGARDING HOTEL
CORPORATION AND THE HOTEL BUSINESS


Except as expressly set forth to the contrary in Schedules attached to this
Agreement, corresponding to the lettered and numbered Sections contained in this
Article VIII, Seller hereby represents and warrants to OXMI as follows in regard
to Hotel Corporation, as of the Execution Date and as of the Closing Date, as
supplemented and updated pursuant to this Agreement:


8.1       Organization and Good Standing. Hotel Corporation is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Illinois. Hotel Corporation has all requisite corporate power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it.


8.2       Foreign Qualifications. Hotel Corporation is duly qualified to conduct
business and is in corporate and tax good standing under the laws of each
jurisdiction in which the nature of its businesses or the ownership or leasing
of its properties requires such qualification. Schedule 8.2, attached hereto and
incorporated herein by reference, contains a full and complete list of all
states in which Seller was qualified to conduct the Hotel Business as of the
Closing Date.


8.3       Organizational Documents. Seller has furnished to OXMI true and
complete copies of its Articles of Incorporation and Bylaws, each as amended and
as in effect on Execution Date. Hotel Corporation is not in default under or in
violation of any provision of its Articles of Incorporation or Bylaws.


8.4       Authorization.




8.4.1.   Operation of Business. Hotel Corporation and Seller each has the
requisite corporate power and authority and all requisite licenses, permits and
franchises necessary to own and operate its properties and to carry on its
business as now being conducted.


8.4.2   Execution of Agreement. Seller Corporation has the requisite corporate
power and authority and has obtained all approvals and consents necessary to
enter into and carry out the terms and conditions of this Agreement, as well as
all transactions contemplated hereunder. All corporate proceedings have been
taken and all corporate authorizations have been secured which are necessary to
authorize the execution, delivery, and performance by Seller of this Agreement.
This Agreement has been duly and validly executed and delivered by Seller and
constitutes the valid and binding obligations of Seller, enforceable in
accordance with the respective terms.


8.5       Effect of Agreement. As of the Closing, the consummation by Seller of
the transactions herein contemplated, including the execution, delivery, and
consummation of this Agreement, will comply with all applicable law and will
not:
 
(a)   Violate any judgment, statute, law, code, act, order, writ, rule,
ordinance, regulation, governmental consent or governmental requirement, or
determination or decree of any arbitrator, court, or other governmental agency
or administrative body, which now or at any time hereafter may be applicable to
and enforceable against the relevant party, work, or activity in question or any
part thereof (collectively, “Requirement of Law”) applicable to or binding upon
Hotel Corporation or Seller;
 
 
 
11

--------------------------------------------------------------------------------

 

 
(b)   Violate (i) the terms of the Articles of Incorporation or Bylaws of Hotel
Corporation or Seller; or, (ii) any material agreement, contract, mortgage,
indenture, bond, bill, note, or other material instrument or writing binding
upon Hotel Corporation or Seller or to which Hotel Corporation or Seller is
subject;


(c)   Accelerate or constitute an event entitling the holder of any indebtedness
of Hotel Corporation to accelerate the maturity of such indebtedness or to
increase the rate of interest presently in effect with respect to such
indebtedness; or


(d)   Result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of Seller or Hotel Corporation
under any agreement, commitment, contract (written or oral) or other instrument
to which Seller or Hotel Corporation is a party or by which it is bound or
affected.


8.6       Consents. No consents, approvals or other authorizations or notices,
other than those which have been obtained and are in full force and effect, are
required by any state or federal regulatory authority or other Person or entity
in connection with the execution and delivery of this Agreement and the
performance of any obligations contemplated hereunder.


8.7       Legal Proceedings. Other than as otherwise provided for herein or
reflected on Schedule 8.7, attached hereto and incorporated herein by reference,
there are no legal, administrative, arbitral or other actions, claims, suits or
proceedings or investigations instituted or pending or, to the Knowledge of
Seller, threatened against Hotel Corporation or Seller, or against any property,
asset, interest or right of Hotel Corporation or Seller, that might reasonably
be expected to have a Material Adverse Effect or that might reasonably be
expected to threaten or impede the consummation of the transactions contemplated
by this Agreement.


8.8       Regulatory Compliance. To the best Knowledge of Seller, neither Seller
nor Hotel Corporation has violated any Requirement of Law, the violation of
which would be reasonably likely to have a Material Adverse Effect. Further,
Hotel Corporation and Seller have met the minimum funding requirements of ERISA
with respect to any employee benefit plans subject to ERISA, and no event has
occurred resulting from a failure of either Hotel Corporation or Seller to
comply with ERISA that could result in either incurring any material liability.
Neither Hotel Corporation nor Seller is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Hotel Corporation Act of 1940.


8.9       Capitalization. Other than as otherwise provided for herein or
reflected on Schedule 8.9, attached hereto and incorporated herein by reference,
there are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require Hotel Corporation to issue, sell, or otherwise
cause to become outstanding any of its capital stock.




 
12

--------------------------------------------------------------------------------

 
 


8.10     Disclosure. The representations and warranties of Hotel Corporation and
Seller, respectively, contained in this Agreement and in any writing, agreement,
certificate, affidavit, statutory declaration, or other document delivered or
given pursuant to this Agreement are true and correct in all material respects
and do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained in such representations
and warranties not misleading.
 
8.11     Employee Benefit Plans. Except as set forth in Schedule 8.11, attached
hereto and incorporated herein by reference, Hotel Corporation is not a party to
any written or oral (i) contract with any labor union, (ii) bonus, pension,
profit-sharing, retirement, deferred compensation, savings, stock purchase,
stock option, hospitalization, insurance or other plan providing employees
benefits, (iii) employment, agency, consulting or similar contract which cannot
be terminated by it in one hundred twenty (120) days or less, without cost, or
(iv) any other plan, agreement or arrangement governed by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).


8.12     Permits and Licenses. Hotel Corporation has all licenses and permits
(federal, state, and local) required by governmental authorities to own,
operate, and carry on its business as now being conducted, and such licenses and
permits are in full force and effect. No violations are or have been recorded in
respect to the licenses or permits, included but not limited to fire and health
and safety law violations, and no proceeding is pending or threatened looking
toward the revocation or limitation of any of them.




8.13     Customers and Suppliers. Seller has, prior to the Closing, provided to
Hotel Corporation books and records of which contain a correct and complete list
of each of the customers and suppliers of who dealt with Seller during the last
five (5) years in regard to the Hotel Business (the “Customers and Suppliers”).
Seller has taken all commercially reasonable steps to maintain the
confidentiality of the Customers. To the best Knowledge of Seller:


(a)   None of the material Customers or Suppliers, or any other person or entity
who had material business dealings with Seller will or may cease to continue
such relationship with Hotel Corporation;


(b)   None of the material Customers or Suppliers, or any other person or entity
who had material business dealings with Seller will or may substantially reduce
the extent of such relations with Hotel Corporation at any time from or after
the Closing;


(c)   There are no other existing or contemplated material modifications or
changes in the business relationship of any Customers or Suppliers with Hotel
Corporation;


(d)   There are no existing conditions or state of facts or circumstances which
have or would have a Material Adverse Effect on the relationship of Hotel
Corporation with Customers or Suppliers after Closing, or which has prevented or
will prevent such business from being carried on after the Closing in
essentially the same manner as it is currently carried on.
 
8.14     Leases and Similar Agreements. Except as set forth in Schedule 8.14,
attached hereto and incorporated herein by reference, Seller was not (with
regard to the Hotel Business) and Hotel Corporation is not a party to, nor are
any of the Hotel Assets bound by or subject to, any leases or other similar
agreements or instruments, whether as lessor or lessee. With regard to all such
disclosed leases and similar agreements, Seller has delivered to Company any and
all consents or waivers of other parties necessary for the continuation of the
leases and similar agreements upon the same terms and conditions in effect as of
the Closing.
 
 
 
13

--------------------------------------------------------------------------------

 

 
8.15     Material Agreements. Except as set forth in Schedule 8.15, attached
hereto and incorporated herein by reference, Seller (with regard to the Hotel
Business) was not and Hotel Corporation is not, nor are any of the Hotel Assets,
bound by or subject to, any of the following:


(a)   license agreement, assignment or contract (whether as licensor or
licensee, assignor or assignee) relating to trademarks, trade names, patents or
copyrights (or applications therefore), know-how or technical assistance, or
other proprietary rights (other than trademark agreements which are entered into
in the Ordinary Course of Business of Seller in conjunction with sales
agreements;


(b)   agreement or other arrangement for the sales of goods or services by
Seller to any government or governmental authority (other than pursuant to open
purchase orders issued by such entities) related to the Hotel Business;


(c)   agreement with any vendor, distributor, dealer, sales agent or
representative other than contracts or orders for the purchase or sale of goods
made in the usual and Ordinary Course of Business at an aggregate price per
contract or order of less than Fifty Thousand Dollars ($50,000) and term of less
than ninety (90) days under any such contract or order;


(d)   agreement with any supplier or customer with respect to discounts (other
than those reflected on Seller’s Hotel Corporation’s current price lists) or
allowances or extended payment terms;


(e)   joint venture or partnership agreement with any other person;


(f)   agreement which restricts Seller or Hotel Corporation from doing business
anywhere in the world; or


(g)   long-term services agreement in excess of Five Thousand Dollars ($5,000)
per year.


8.16      Employees.


(a)   Schedule 8.16(a), attached hereto and incorporated herein by reference,
contains a list of (i) all employees of Seller who performs services in regard
to the Hotel Business and who Seller will not retain as an employee after the
Closing, along with the position and the annual rate of compensation of each
such person; and, (ii) all independent contractors of Seller retained to develop
products for Seller in regard to the Hotel Business, along with a brief
description of the terms of each such contractor’s arrangement.


(b)   To the Knowledge of Seller, no key employee or group of employees has any
plans to terminate employment with Hotel Corporation.


(c)   Seller (with regard to the Hotel Business) was not and Hotel Corporation
is not a party to or bound by any collective bargaining agreement, nor has it
experienced any strikes, grievances, claims of unfair labor practices or other
collective bargaining disputes. Seller has no Knowledge of any organizational
effort being made or threatened, either currently or within the past two (2)
years, by or on behalf of any labor union with respect to employees of Seller or
Hotel Corporation.
 
 
 
14

--------------------------------------------------------------------------------

 

 
(d)   Except as set forth in Schedule 8.16(a), Seller has no knowledge of any
former employees of Seller or Hotel Corporation engaged in an enterprise
competitive with the Hotel Business.


(e)   Except as set forth in Schedule 8.16(a), and except as otherwise provided
for herein, with regard to the Hotel Business, neither Hotel Corporation nor
Seller is a party to any employment agreement, material independent contractor
agreement, or similar material arrangement or agreement, whether it be reduced
to written form or an oral promise.


8.17     Restrictive Covenant Agreements. Schedule 8.17, attached hereto and
incorporated herein by reference, represents a list of all restrictive covenant
agreements and arrangements held by Seller with regard to the Hotel Business.
Copies of all such contracts are also attached hereto as part of Schedule 8.17.
 
8.18      Accounts Receivable. All accounts receivable of Seller with regard to
the Hotel Business arose from valid sales transactions in the Ordinary Course of
Business and represent valid obligations due Seller or Hotel Corporation, as
appropriate, and represent valid obligations due Hotel Corporation or Seller, as
appropriate, and are collectible in the Ordinary Course of Business in the
aggregate recorded amounts thereof in accordance with their terms.


8.19      Insurance Policies. To the best Knowledge of Seller, all insurance
policies maintained by Seller as of Closing on its assets, business, officers,
and personnel related to the Hotel Assets and the Hotel Business provide
adequate and sufficient liability and property damage coverage commensurate with
the business practices of the Hotel Business, to the extent any such policies
were in effect prior to Closing. The Hotel Business does not conduct any
business which would result in the cancellation of, or a material increase in
the premiums, for any of its insurance policies.


8.20      Environmental Matters. To the best Knowledge of Seller, with regard to
matters of environmental compliance:


(a)   Seller has conducted and is conducting all aspects of its business, and
has used and is using its properties, whether currently owned, operated or
leased or owned, operated or leased by Seller at any time in the past; and at
the time of acquisition of any security interest, all properties in which Seller
has a security interest had always been used, in compliance with all applicable
federal, and state and local environmental laws and regulations, except where
the failure to comply with such laws and regulations, in the aggregate, has not
had and could not have a material adverse effect on the condition (financial or
otherwise), business or properties of Seller.


(b)   Neither Seller nor any property currently owned, operated or leased or
which has been owned, operated or leased by Seller, , is subject to any
existing, pending or threatened investigation, action or proceeding, including
any notice of violation, by any governmental authority regarding contamination
of any part of such property or infractions of any law, statute, ordinance or
regulation or any license or permit issued by any government agency pertaining
to health, industrial hygiene or environmental safety or environmental
conditions on, under or about such property, except where such investigations,
actions, proceedings, notifications or infractions, in the aggregate, have not
had and could not have a material adverse effect on the condition (financial or
otherwise), business or properties of Seller.
 
 
 
15

--------------------------------------------------------------------------------

 

 
(c)   Except as set forth in Schedule 8.20, attached hereto and incorporated
herein by reference, there are no underground storage tanks or toxic or
hazardous wastes, substances, or materials, or pollutants or contaminants,
including asbestos, presently located on or under any property which is
currently or has been owned, operated or leased by Seller ; there were no
underground storage tanks or toxic or hazardous wastes, substances, or
materials, or pollutants or contaminants, including asbestos, located on or
under any property in which Seller or Seller has or had an interest. As used
herein, the terms toxic or hazardous wastes, substances or materials, pollutants
and contaminants mean any material which is or becomes during the term of this
Agreement regulated or controlled as a hazardous or toxic waste or environmental
pollutant under any federal, state or local law, ordinance, order, decree or
regulation currently in effect and applicable to Seller or any property owned,
operated or leased by Seller.


8.21      Other Arrangements. Seller (with regard to the Hotel Business) was not
and Hotel Corporation is not a party to any contract, commitment or agreement,
nor are any of the Hotel Assets subject to, or bound or affected by, any
Requirement of Law or any other restriction of any kind or character which is
not applicable to Hotel Corporation or Hotel Business generally, which would,
individually or in the aggregate, cause a Material Adverse Effect on Hotel
Corporation. Seller (with regard to the Hotel Business) was not and Hotel
Corporation is not a party or subject to any agreement, contract or other
obligation which would require the making of any payment, other than payments
contemplated by this Agreement, to any other person as a result of the
consummation of the transactions contemplated herein.


8.22      Undisclosed Liabilities. Seller (with regard to the Hotel Business)
did not and Hotel Corporation does not have any liability (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due), including any liability for Taxes, except for liabilities shown on
Schedule 8.22, attached hereto and incorporated herein by reference, which
excludes all accrued vacation liability, if any (none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law).


8.23      Material Defaults. Seller (with regard to the Hotel Business) was not
and Hotel Corporation is not in material default, or alleged to be in default,
under any material: agreement, contract, lease, mortgage, commitment, instrument
or obligation, and no other party to any agreement, contract, lease, mortgage,
commitment, instrument or obligation to which Hotel Corporation is or Seller was
a party is in default thereunder, which default would materially and adversely
affect the Hotel Assets or the Hotel Business.
 
8.24      Tax Matters.


(a)   Hotel Corporation and Seller have each filed all Tax Returns (federal,
state and local) required to be filed by it, and all such Tax Returns filed are
complete and accurate in all material respects.


(b)   Hotel Corporation and Seller have each paid all Taxes shown to be due and
payable on the returns or any assessments or penalties received by it and all
other Taxes (federal, state and local) due and payable by it.


(c)   Hotel Corporation and Seller have each collected and withheld all Taxes
which it has been required to collect or withhold and has timely submitted all
such collected and withheld amounts to the appropriate authorities.
 
 
 
16

--------------------------------------------------------------------------------

 

 
(d)   Hotel Corporation and Seller are each in compliance with the back-up
withholding and information reporting requirements under the Code and any state,
local, or foreign laws, and the rules and regulations thereunder. 


(e)   No examination or audit of any Tax returns of Hotel Corporation or Seller
by any governmental entity is currently in progress or, to the Knowledge of
Seller, threatened or contemplated. Neither Seller nor Hotel Corporation has
waived any statute of limitations with respect to Taxes or agreed to an
extension of time with respect to a Tax assessment or deficiency.


8.25      Title to Assets. Seller (with regard to the Hotel Assets) had and
Hotel Corporation has good and marketable title to the Hotel Assets, free and
clear of all liens, mortgages, conditional sale and other title retention
agreements, pledges, assessments, tax liens, and other encumbrances of any
nature, except as expressly disclosed on Schedule 8.25, attached hereto and
incorporated herein by reference.


8.26      Condition of Assets. Subject to the reasonable wear and tear and the
fair condition of the video tapes used in connection with the Hotel Business,
Seller has no Knowledge of any fact which would constitute a Material Adverse
Effect on the Hotel Assets. Seller further confirms that the Hotel Assets
constitute all of the assets used in the conduct of the Hotel Business with the
exception of the Excluded Assets, and are sufficient for the proper operation of
the Ordinary Course of Business.


8.27      Intellectual Property Assets. The Intellectual Property Assets are all
those necessary for the operation of the business of Hotel Corporation as it is
currently conducted, and are listed on Schedule 8.27, attached hereto and
incorporated herein by reference. Hotel Corporation is the owner of all right,
title, and interest in and to each of the Intellectual Property Assets, free and
clear of all liens, security interests, charges, encumbrances, equities, and
other adverse claims, and has the right to use without payment to a third party
all of the Intellectual Property Assets. No employee or former employee of
Seller has entered into any contract that restricts or limits in any way the
scope or type of work in which the employee may be engaged or requires the
employee to transfer, assign, or disclose information concerning his work to
anyone other than Hotel Corporation. With regard to different aspects of the
Intellectual Property Assets:
 
8.27.1.   Patents.


(i)   All of the issued Patents are currently in material compliance with formal
legal requirements (including payment of filing, examination, and maintenance
fees and proofs of working or use), are valid and enforceable, and are not
subject to any maintenance fees or Taxes or actions falling due within ninety
(90) days after the Closing Date.


(ii)   No Patent has been or is now involved in any interference, reissue,
reexamination, or opposition proceeding. To Seller’s Knowledge, there is no
potentially interfering patent or patent application of any third party.


(iii)   To Seller’s Knowledge, no Patent is infringed and has not been
challenged or threatened in any way. None of the products manufactured and sold,
nor any process or know-how used, by Hotel Corporation infringes or is alleged
to infringe any patent or other proprietary right of any other Person.
 
 
 
17

--------------------------------------------------------------------------------

 

 
(iv)   All products made, used, or sold under the Patents have been marked with
the proper patent notice.


8.27.2.    Trademarks.


(i)    All Marks that have been registered with the United States Patent and
Trademark Office are currently in material compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or Taxes or actions falling due within
ninety days after the Closing Date.


(ii)   No Mark has been or is now involved in any opposition, invalidation, or
cancellation and, to Seller’s Knowledge, no such action is threatened with the
respect to any of the Marks.


(iii)   To Seller’s Knowledge, there is no potentially interfering trademark or
trademark application of any third party.


(iv)   To Seller’s Knowledge, no Mark is infringed and has not been challenged
or threatened in any way. None of the Marks used by Hotel Corporation infringes
or is alleged to infringe any trade name, trademark, or service mark of any
third party.


(v)   All products and materials containing a Mark bear the proper federal
registration notice where permitted by law.


8.27.3.       Copyrights.


(i)   All the Copyrights have been registered and are currently in compliance
with formal legal requirements, are valid and enforceable, and are not subject
to any maintenance fees or Taxes or actions falling due within ninety (90) days
after the date of Closing.
 
(ii)    To Seller’s Knowledge, no Copyright is infringed and has not been
challenged or threatened in any way. None of the subject matter of any of the
Copyrights infringes or is alleged to infringe any copyright of any third party
or is a derivative work based on the work of a third party.


(iii)   All works encompassed by the Copyrights have been marked with the proper
copyright notice.


8.27.4.       Trade Secrets.


(i)    With respect to each Trade Secret, the documentation relating to such
Trade Secret is current, accurate, and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the Knowledge or memory of any individual.
 
 
 
18

--------------------------------------------------------------------------------

 

 
(ii)    Hotel Corporation has taken all reasonable precautions to protect the
secrecy, confidentiality, and value of the Trade Secrets.
 
(iii)   Hotel Corporation has good title and an absolute (but not necessarily
exclusive) right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and, to Seller’s Knowledge, have not been used,
divulged, or appropriated either for the benefit of any Person or to the
detriment of Hotel Corporation. No Trade Secret is subject to any adverse claim
or has been challenged or threatened in any way.


8.28      Financial Condition. Seller has provided to OXMI audited financial
statements of Seller for calendar years ended 2004 and 2005 (collectively, the
“Seller Financial Statements”). Except as otherwise disclosed on Schedule 8.28,
attached hereto and incorporated herein by reference, the Seller Financial
Statements have been prepared in accordance with GAAP, or generally in
accordance with GAAP as appropriate, applied on a consistent basis throughout
the periods covered thereby, fairly present the financial condition, results of
operations and cash flows of Seller as of the respective dates thereof and for
the periods referred to therein and are consistent with the books and records of
Seller.


8.29      No Material Adverse Change. Since 31 March 2006, there has been no
Material Adverse Change in the business, financial condition, results of
operations, assets, or liabilities of Seller with respect to the Hotel Business.


8.30      Product Warranty. No product manufactured, sold, leased, licensed or
delivered by Seller with regard to the Hotel Business is subject to any
guaranty, warranty, right of return or other indemnity beyond the documented
terms and conditions of sale, license or lease (or any applicable warranty
obligations imposed by law). Schedule 8.31, attached hereto and incorporated
herein by reference, sets forth the aggregate expenses incurred by Seller and
Hotel Corporation in fulfilling their obligations under their guaranty,
warranty, right of return, swap out and indemnity provisions during each of the
fiscal years and interim periods, as appropriate, covered by the Seller
Financial Statements. Seller is not aware of any reason why such expenses should
significantly increase as a percentage of sales in the future.


8.31      Other Matters. Neither Hotel Corporation nor Seller has taken or
agreed to take any action, and has no Knowledge of any fact or circumstances
that would materially impede or delay the consummation of the transactions
contemplated under this Agreement.
 
8.32      Advice of Changes. Between the Execution Date hereof and the Closing
Date, Seller shall promptly advise OXMI Corporation in writing of any fact
which, if existing or known at the Execution Date, would have been required to
be set forth or disclosed in or pursuant to this Agreement or of any fact which,
if existing or known at the Execution Date, would have made any of the
representations contained herein untrue.


8.33      Investment Representation. Seller acknowledges that, upon issuance,
the Issued Shares will not have been “registered” and will therefore be
“restricted” securities, as these terms are used and defined under the
Securities Act and the rules and regulations promulgated thereunder. By
execution of this Agreement, Seller agrees, represents, and warrants that (i)
its acquisition of the Issued Shares is for investment only, for its own
account, and not with a view to “distribution” as that term is used under the
Securities Act; (ii) it is an Accredited Investor; and, (iii) it has reviewed
OXMI’s SEC Filings. Seller agrees that it shall not at any time make any sale,
pledge, hypothecation, gift, or other transfer of the Issued Shares except
pursuant to an effective registration statement under the Securities Act or
pursuant to the provisions of Rule 144 under the Securities Act or another
exemption from the registration requirements of the Securities Act, and in
accordance with any applicable “blue sky” or other securities laws. Seller
agrees that it has been informed that the Issued Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available and it understands that any
sale of the Issued Shares made in reliance upon Rule 144, or any other like
rule, can be made only in limited amounts in accordance with the terms and
conditions of those rules and, if those rules are not applicable, any resale may
require compliance with another available exemption under the Securities Act or,
in the alternative, may require registration of such shares. Seller acknowledges
that, except as set forth in the Registration Rights Agreement discussed in
Section 15.3, below, OXMI has made no representation or covenant that it shall
conduct its affairs so as to permit sales under Rule 144 and except as otherwise
provided for herein, OXMI is under no obligation to register or repurchase the
Issued Shares. Seller further acknowledges that OXMI shall cause a legend to be
placed on the certificates representing the Issued Shares to reflect the
foregoing.
 
 
 
19

--------------------------------------------------------------------------------

 

 
IX


REPRESENTATIONS AND WARRANTIES BY OXMI


Except as expressly set forth to the contrary in Schedules attached to this
Agreement, corresponding to the lettered and numbered Sections contained in this
Article IX, OXMI hereby represents and warrants to Seller as follows, as of the
Execution Date and as of the Closing Date, as supplemented and updated pursuant
to this Agreement:


9.1      Organization and Qualification. OXMI is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.
OXMI is duly authorized to conduct business and is in good standing under the
laws of each jurisdiction where such qualification is required.


9.2      Authorization.
 
9.2.1.   Operation of Business. OXMI has the requisite corporate power and
authority and all requisite licenses, permits and franchises necessary to own
and operate its properties and to carry on its business as now being conducted.


9.2.2    Execution of Agreement. OXMI has the requisite corporate power and
authority and has obtained all approvals and consents necessary to enter into
and carry out the terms and conditions of this Agreement, as well as all
transactions contemplated hereunder. All corporate proceedings have been taken
and all corporate authorizations have been secured which are necessary to
authorize the execution, delivery and performance by OXMI of this Agreement.
This Agreement has been duly and validly executed and delivered by OXMI and
constitutes the valid and binding obligations of OXMI, enforceable in accordance
with the respective terms.
 
 
 
20

--------------------------------------------------------------------------------

 

 
9.3       Effect of Agreement. As of the Closing, the consummation by OXMI of
the transactions herein contemplated, including the execution, delivery and
consummation of this Agreement, will comply with all applicable law and will
not:


(a)   Violate any Requirement of Law applicable to or binding upon OXMI or the
OXMI Common Stock to be issued hereunder;


(b)   Violate (i) the terms of the Certificate of Incorporation or Bylaws of
OXMI; or, (ii) any material agreement, contract, mortgage, indenture, bond,
bill, note, or other material instrument or writing binding upon OXMI or to
which OXMI is subject;


(c)   Accelerate or constitute an event entitling the holder of any indebtedness
of OXMI to accelerate the maturity of such indebtedness or to increase the rate
of interest presently in effect with respect to such indebtedness; or


(d)   Result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any lien, security interest, charge or encumbrance
upon any part of the assets of OXMI or any other assets of OXMI under any
agreement, commitment, contract (written or oral) or other instrument to which
OXMI is a party, or by which any of its assets (or any part thereof) is bound or
affected.


9.4       Consents. No consents, approvals or other authorizations or notices,
other than those which have been obtained and are in full force and effect, are
required by any state or federal regulatory authority or other Person or entity
in connection with the execution and delivery of this Agreement and the
performance of any obligations contemplated hereunder.


9.5    Legal Proceedings. Other than as otherwise provided for herein or
reflected Schedule 9.5, attached hereto and incorporated herein by reference,
there is no claim, legal action, suit, arbitration, investigation or hearing,
notice of claims or other legal, administrative or governmental proceedings
pending or to the best knowledge of OXMI, threatened against OXMI (or in which
OXMI is plaintiff or otherwise a party thereto), and, to the best knowledge of
OXMI, there are no facts existing which might result in any such claim, action,
suit, arbitration, investigation, hearing, notice of claim or other legal,
administrative or governmental proceeding. OXMI has not waived any statute of
limitations or other affirmative defense with respect to any of its liabilities.
There is no continuing order, injunction, or decree of any court, arbitrator, or
governmental or administrative authority to which OXMI is a party or to which it
or any of its assets are subject. OXMI has not been permanently or temporarily
enjoined or barred by order, judgment or decree of any court or other tribunal
or any agency or regulatory body from engaging in or continuing any conduct or
practice.
 
9.6       Regulatory Compliance. To the best Knowledge of OXMI, it has not
violated any Requirement of Law, the violation of which would be reasonably
likely to have a Material Adverse Effect. Further, OXMI and each Subsidiary have
met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA, and no event has occurred resulting from OXMI’s
failure to comply with ERISA that could result in OXMI’s incurring any material
liability. OXMI is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Seller Act of 1940.




 
21

--------------------------------------------------------------------------------

 
 
 
9.7       Capitalization. OXMI is authorized to issue one hundred million
(100,000,000) shares of OXMI Common Stock, and one million (1,000,000) shares of
preferred stock. There are eighteen million one hundred eighty one thousand
eight hundred seven (18,181,807) shares of OXMI Common Stock issued and
outstanding as of the Closing and prior to the consummation of the transactions
envisioned hereunder; and, there are four thousand (4,000) shares of preferred
stock issued and outstanding. Immediately after Closing, there will be
twenty-one million eight hundred forty one eight hundred seven (21,841,807)
shares of OXMI Common Stock issued and outstanding, and four thousand (4,000)
shares of preferred stock issued and outstanding. All of the issued and
outstanding stock of OXMI has been duly authorized and is validly issued, fully
paid, and nonassessable. Other than as otherwise provided for herein or as
reflected on Schedule 9.7, attached hereto and incorporated herein by reference,
there are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require OXMI to issue, sell, or otherwise cause to become
outstanding any of its capital stock.


9.8       OXMI Common Stock to be Issued. The OXMI Common Stock to be issued
pursuant to the provisions of this Agreement will, upon such transfer, be duly
authorized, legally and validly issued, fully paid and nonassessable, and free
and clear of all liens, mortgages, pledges, and other encumbrances of any
nature, unless expressly provided herein to the contrary.


9.9       Undisclosed Liabilities. OXMI does not have any liability (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes, except for
(i) liabilities set forth in the SEC Filings of OXMI; and, (ii) liabilities
which have arisen after 31 March 2006 in the Ordinary Course of Business (none
of which results from, arises out of, relates to, is in the nature of, or was
caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).


9.10    Material Defaults. OXMI is not in material default, or alleged to be in
default, under any material agreement, contract, lease, mortgage, commitment,
instrument or obligation, and no other party to any agreement, contract, lease,
mortgage, commitment, instrument or obligation to which OXMI is a party is in
default thereunder, which default would materially and adversely affect the
properties, assets, business or prospects of OXMI.


9.11      Tax Matters.
 
(a)   OXMI has filed all Tax Returns (federal, state and local) required to be
filed by it, or is preparing to do so, and all such Tax Returns filed are
complete and accurate in all material respects. Any such Tax Returns not yet
filed will not have a Material Adverse Effect.


(b)   OXMI has paid all Taxes shown to be due and payable on the returns or any
assessments or penalties received by it and all other Taxes (federal, state and
local) due and payable by it.


(c)   OXMI has collected and withheld all Taxes which it has been required to
collect or withhold and has timely submitted all such collected and withheld
amounts to the appropriate authorities.


(d)   OXMI is in compliance with the back-up withholding and information
reporting requirements under the Code and any state, local, or foreign laws, and
the rules and regulations thereunder. 




 
22

--------------------------------------------------------------------------------

 

 
(e)   No examination or audit of any Tax returns of OXMI by any governmental
entity is currently in progress or, to the Knowledge of OXMI, threatened or
contemplated. OXMI has not waived any statute of limitations with respect to
Taxes or agreed to an extension of time with respect to a Tax assessment or
deficiency.


9.12     Financial Condition. The financial statements of OXMI as reflected in
the most recently filed OXMI’s SEC Filings requiring to contain financial
statements (collectively, the “OXMI Financial Statements”) present fairly the
financial position, results of operations, and cash flows of OXMI at the dates
and for the fiscal periods then ended, in accordance with GAAP or generally in
accordance with GAAP, as appropriate. There has been no Material Adverse Change
in the OXMI Financial Statements.


9.13     Disclosure. The representations and warranties of OXMI contained in
this Agreement and in the SEC Filings of OXMI and in any agreement, certificate,
affidavit, statutory declaration or other document delivered or given pursuant
to this Agreement are true and correct and do not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained in such representations and warranties not misleading.


9.14     Advice of Changes. Between the Execution Date hereof and the Closing
Date, OXMI shall promptly advise Seller in writing of any fact which, if
existing or known at the Execution Date, would have been required to be set
forth or disclosed in or pursuant to this Agreement or of any fact which, if
existing or known at the Execution Date, would have made any of the
representations contained herein untrue.


9.15     Securities Representations. With regard to its acquisition of the Stock
hereunder, OXMI hereby represents as follows:


(a)    OXMI has sufficient knowledge and experience in business and financial
matters that it is capable of evaluating the risks and merits of acquiring the
Stock.
 
(b)   The Stock is being acquired by the OXMI for its own account, for
investment purposes only, and with no present intention of distributing, selling
or otherwise disposing of the Stock. OXMI understands that the Stock has not
been registered under the Securities Act of 1933 or any state securities laws,
and OXMI cannot sell or transfer the Stock unless they have been registered
under the Securities Act or applicable state securities laws or subject to an
exemption from such registration requirements.


(c)   OXMI is an Accredited Investor.




9.16     Permits and Licenses. OXMI has all licenses and permits (federal,
state, and local) required by governmental authorities to own, operate, and
carry on its business as now being conducted, and such licenses and permits are
in full force and effect. No violations are or have been recorded in respect to
the licenses or permits, included but not limited to fire and health and safety
law violations, and no proceeding is pending or threatened looking toward the
revocation or limitation of any of them.
 


 
23

--------------------------------------------------------------------------------

 



9.17     No Material Adverse Change. Other than as reported in the SEC Filings
of Oxford, since 31 March 2006, there has been no Material Adverse Change in the
business, financial condition, results of operations, assets, or liabilities of
Seller with respect to the Hotel Business.


9.18     Other Matters. OXMI has not taken or agreed to take any action, and has
no Knowledge of any fact or circumstances that would materially impede or delay
the consummation of the transactions contemplated under this Agreement.


X


CONDUCT OF BUSINESSES PRIOR TO CLOSING


10.1     Respective Businesses. Each of the Parties hereby covenants and agrees
that, prior to the Closing, unless the prior written consent of the other
Parties shall have been obtained, which consent shall not be unreasonably
withheld, and except as otherwise contemplated in this Agreement, each of the
Parties shall operate its respective business, and the business of each of their
respective Subsidiaries, only in the usual, regular, and Ordinary Course of
Business and in accordance with its prior practices, and shall use its
reasonable best efforts to preserve intact its business organizations and assets
and maintain its rights, franchises, and business and customer relations
necessary to run its business as currently run.


10.2     Forbearances. From the Execution Date until the Closing, each of the
Parties covenants and agrees to ensure that neither OXMI nor Seller (with regard
to Hotel Corporation and the Hotel Business), other than as contemplated in this
Agreement or as otherwise disclosed in writing to the other Party or subject to
public disclosure, do any of the following without the prior written consent of
the other Party, which consent shall not be unreasonably withheld:


(a)   declare, set aside, make or pay any dividend or other distribution in
respect of its capital stock or otherwise purchase or redeem, directly or
indirectly, any shares of its capital stock;
 
(b)   issue, sell or deliver or enter into any agreement to issue, sell or
deliver any shares of its capital stock or any options, warrants, or other
rights, agreements, commitments, arrangements or understandings of any kind,
contingent or otherwise, to purchase, sell or deliver any such shares, or any
securities convertible into or exchangeable for any such shares, or effect any
stock split, or otherwise change, combine or reclassify its authorized
capitalization;


(c)   incur any indebtedness or issue or sell any debt securities or prepay any
debt;


(d)   mortgage, pledge or otherwise subject to any material lien or lease, any
of its properties or assets, tangible or intangible or permit or suffer any such
property or asset to be subjected to any material lien or lease; or license or
dispose of any material assets, except in the Ordinary Course of Business
consistent with its prior practice;


(e)   forgive or cancel any debts or claims, or waive any rights, except for
fair value;




 
24

--------------------------------------------------------------------------------

 

 
(f)    modify or extend the current term of any material agreement, or waive any
material rights thereunder;


(g)   pay any bonus to any employee or agent or contractor, or grant to any
employee or agent or contractor any increase in compensation except in the
Ordinary Course of Business consistent with its prior practice, or enter into
any employment, severance, termination or similar agreement with any employee or
agent or contractor;


(h)   amend its Certificate of Incorporation or Bylaws or any other
organizational documents;


(i)    make any material changes in policies or practices relating to business
practices or other terms accounting therefore or in policies of employment;


(j)    enter into any type of business not conducted by it as of the Execution
Date or create or organize any subsidiary or enter into or participate in any
joint venture or partnership;


(k)      except as otherwise expressly contemplated by this Agreement, enter
into any agreement or transactions with any Affiliates or make any amendment or
modification to any such agreement;


(l)    make or change any election in respect of Taxes or settle any claim
related to Taxes; or


(m)    enter into any contract, commitment or arrangement to do any of the
foregoing.
 
10.3     Full Access. Subject to the limitations otherwise provided for herein,
each Party will permit representatives of the other to have full access to all
premises, properties, personnel, books, records (including tax records),
contracts, and documents of or pertaining to each Party. Each Party will treat
and hold as such any Confidential Information it receives from the other in the
course of the reviews contemplated by this Section 10.3, will not use any of the
Confidential Information except in connection with this Agreement, and, if this
Agreement is terminated for any reason whatsoever, agrees to return to the other
Party all tangible embodiments (and all copies) thereof which are in its
possession.


10.4     Exclusivity. Seller hereby covenants and agrees to ensure that neither
Seller nor any of its Subsidiaries solicit, initiate, or encourage the
submission of any proposal or offer from any Person relating to all or any of
the capital stock or assets of Seller (including any acquisition structured as a
merger, consolidation, or share exchange). Seller shall notify OXMI immediately
if any Person makes any proposal, offer, inquiry, or contact with respect to any
of the foregoing.


10.5     SEC Acquisition Filings.
 
 
 
25

--------------------------------------------------------------------------------

 

 
10.5.1. OXMI Obligation to File. As promptly as practicable after the execution
of this Agreement, OXMI will prepare and file with the SEC any and all
additional SEC Filings which are reasonably required as a result of the
transactions envisioned hereunder (together with any amendments thereof or
supplements thereto, collectively referred to herein as the “SEC Acquisition
Filings”). OXMI will use its reasonable best efforts to cause the SEC
Acquisition Filings to become effective as promptly as practicable, and, will
take all or any action required under any applicable federal or state securities
laws in connection with the acquisition envisioned hereunder. Each of OXMI and
Seller will furnish all information concerning it and the holders of its capital
stock as the other may reasonably request in connection with such actions and
the preparation of the SEC Acquisition Filings. None of the SEC Acquisition
Filings will be filed with the SEC by, and no amendment or supplement to the SEC
Acquisition Filings will be made by, OXMI without the approval of Seller, (which
approval will not be unreasonably withheld or delayed). OXMI will advise Seller,
promptly after it receives notice thereof, of the time when the SEC Acquisition
Filings become effective or any supplement or amendment has been filed, and of
all other communications from the SEC in regard to the SEC Acquisition Filings.


10.5.2. Accuracy of Information. OXMI shall ensure that the information included
in the SEC Acquisition Filings will not, at (i) the time the SEC Acquisition
Filings are declared effective; and, (ii) the Closing Date, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading. If at any time prior to the Closing Date any event or circumstance
relating to OXMI or any of its officers or directors should be discovered by
OXMI which should be set forth in an amendment or a supplement to the SEC
Acquisition Filings, OXMI will promptly inform Seller. The SEC Acquisition
Filings will comply as to form and substance in all material respects with the
applicable requirements of the Securities Act and the rules and regulations
thereunder, and the Exchange Act and the rules and regulations thereunder.


10.6     Mutual Obligations.  The Parties agree as follows with respect to the
period from and after the Execution Date up to and including the Closing:
 
10.6.1. General. Each of the Parties will use its best efforts to take all
action and to do all things necessary in order to consummate and make effective
the transactions contemplated by this Agreement (including satisfaction, but not
waiver, of all conditions for Closing established herein).


10.6.2. Notices and Consents. Each Party will give any notices to third parties,
and will use its best efforts to obtain any third party consents the other
reasonably may request in connection with the transactions contemplated
hereunder.


10.6.3. Regulatory Matters and Approvals. Each of the Parties will give any
notices to, make any filings with, and use its best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters referred to herein.


10.6.4. Notice of Developments. Until the Closing, each Party shall promptly
notify the other Party in writing of any fact, change, condition or circumstance
of which it is aware that will or is reasonably likely to result in any of the
conditions set forth in Article X becoming incapable of being satisfied. Each
Party shall have the right prior to the Closing to supplement and update the
Schedules attached to this Agreement with respect to any fact, change, condition
or circumstance occurring after the date of this Agreement which would have been
required to be set forth on or described in such Schedules had it occurred prior
to the date of this Agreement. Any such supplemental disclosure will be deemed
to not have been disclosed solely for the purposes of determining whether the
conditions set forth in Article X have been satisfied.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
XI


CONDITIONS PRECEDENT


11.1     Conditions to Obligations of Seller. The obligation of Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions, any or all of which
Seller may waive if it executes a writing so stating at or prior to the Closing:


(a)   OXMI shall have procured all necessary third party consents;


(b)   The representations and warranties set forth in Article IX shall be true
and correct in all material respects at and as of the Closing Date;


(c)   OXMI shall have performed and complied with all of its respective
covenants hereunder in all material respects through the Closing;


(d)   No action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement; or (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation;
 
(e)   An executive of officer of OXMI shall have delivered to Seller a
certificate to the effect that, to his Knowledge, the conditions in paragraphs
(a), (b), and (c), above, have been satisfied;
 
(f)   All Settlement Documents have been executed by OXMI, as appropriate; and


(g)   All actions to be taken by OXMI in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Seller.


11.2     Conditions to Obligations of OXMI. The obligation of OXMI to consummate
the transactions to be performed by each in connection with the Closing is
subject to satisfaction of the following conditions, any or all of which OXMI
may waive if it executes a writing so stating at or prior to the Closing.
 
(a)   Seller shall have procured all necessary third party consents;


(b)   The representations and warranties set forth in Articles VII and VIII,
above, shall be true and correct in all material respects at and as of the
Closing Date;
 




 
27

--------------------------------------------------------------------------------

 
 
 
(c)   Seller shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;


(d)   No action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement; (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation; or, (iii) affect adversely the right of OXMI to own
Hotel Corporation, the Hotel Business, and otherwise operate the Hotel Business
(and no such injunction, judgment, order, decree, ruling, or charge shall be in
effect);


(e)   An executive officer of Seller shall have delivered to OXMI a certificate
to the effect that, to his Knowledge, the conditions in paragraphs (a), (b), and
(c), above, have been satisfied;


(f)   All Settlement Documents have been executed by Seller, as appropriate; and


(g)   All actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to OXMI.
 
XII


TERMINATION


12.1     Termination of Agreement. Any of the Parties may terminate this
Agreement with the prior authorization of its board of directors as provided
below:


(a)   Seller may terminate this Agreement by giving written notice to OXMI at
any time prior to the Closing Date (i) in the event OXMI has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, and Seller has notified OXMI of the breach, and the breach
has continued without cure for a period of ten (10) days after the notice of
breach; or (ii) if the Closing shall not have occurred on or before the 19th day
of July, 2006, through no fault of Seller.


(b)   OXMI may terminate this Agreement by giving written notice to Seller at
any time prior to the Closing Date (i) in the event Seller has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, and OXMI has notified Seller of the breach, and the breach
has continued without cure for a period of ten (10) days after the notice of
breach; or, (ii) if the Closing shall not have occurred on or before the 19th
day of July, 2006, through no fault of OXMI.




 
28

--------------------------------------------------------------------------------

 



12.2     Effect of Termination. If any Party terminates this Agreement pursuant
to this Article XII, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party, except for any
liability of any Party then in breach, and except for the applicable provisions
of the (i) Memorandum Agreement dated 02 June 2006 (specifically including but
not limited to Section 10, which provides as follows: “Oxford’s obligation to
consummate the Transaction is subject only to: (a) Oxford's inability to secure
a financial commitment for the Transaction on or before May 31, 2006 [which
condition OXMI has agreed and hereby confirms has been satisfied and expressly
waived by OXMI]; (b) Oxford's satisfaction, in its sole discretion, with the
results of its due diligence review of SVI and the Hotel Business, which due
diligence shall be completed no later than June 16, 2006 [which condition OXMI
has agreed and hereby confirms has been satisfied and expressly waived by OXMI];
(c) Oxfords' inability to secure its board of directors approval, on or before
June 16, 2006 to consummate the Transaction; (d) no material adverse change
(considered as a whole) having occurred in the Hotel Business up to or at the
Closing; (e) no material and uncured breach of the purchase agreement by SVI;
(f) if necessary, an inability to assign or renegotiate any material content
agreement or any other material agreement of the Hotel Business which would have
a material adverse affect on the Hotel Business (considered as a whole); (g) the
Selected Employees failure to enter into the requisite Employment Agreements
[which condition OXMI has agreed and hereby confirms has been satisfied and
expressly waived by OXMI] and (h) a failure by SVI to enter into mutually
acceptable service agreement, as further discussed below in Section 11. If
Oxford fails to notify SVI of any occurrence listed in this Section 10(a) on or
before May 31, 2006, or Section 10 (b) or (c) on or before June 16, 2006, and
Oxford fails to close the Transaction, except for the reasons set forth in
Sections 10(d), (e), (f), (g) [which condition OXMI has agreed and hereby
confirms has been satisfied and expressly waived by OXMI], or (h), Oxford shall
promptly pay to SVI a cash payment of Six Hundred Fifty Thousand and No/100
Dollars ($650,000.00)”; and, (ii) the Amendment to Memorandum Agreement dated 22
June 2006, executed by the Parties (collectively, the “Memo Agreements”). The
confidentiality provisions contained herein shall survive any such termination.

 
XIII


REGULATORY FILINGS


13.1  Required Filings. The Parties shall coordinate and cooperate with one
another and shall each use all reasonable efforts to comply with, and shall each
refrain from taking any action that would impede compliance with any and all
applicable federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, order,
edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any governmental entity. As promptly as practicable after the date hereof,
the Parties shall make all filings, notices, petitions, statements,
registrations, submissions of information, application or submission of other
documents required by any governmental entity in connection with the Merger and
the transactions contemplated hereby.




 
29

--------------------------------------------------------------------------------

 



13.2  Exchange Of Information. Each of the Parties shall promptly supply the
other with any information which may be required in order to effectuate any
filings or application pursuant to Section 13.1, above. Except where prohibited
by applicable legal requirements, each of the Parties shall consult with the
other prior to taking a position with respect to any such filing, shall permit
the other to review and discuss in advance, and consider in good faith the views
of the other in connection with any analyses, appearances, presentations,
memoranda, briefs, white papers, arguments, opinions and proposals before making
or submitting any of the foregoing to any governmental entity by or on behalf of
any Party hereto in connection with any investigations or proceedings in
connection with this Agreement or the transactions contemplated hereby,
coordinate with the other in preparing and exchanging such information and
promptly provide the other (and its counsel) with copies of all filings,
presentations or submissions (and a summary of any oral presentations) made by
such Party with any governmental entity in connection with this Agreement or the
transactions contemplated hereby. However, with respect to any such filing,
presentation or submission, each of the Parties need not supply the other (or
its counsel) with copies (or in case of oral presentations, a summary) to the
extent that any law, treaty, rule or regulation of any governmental entity
applicable to such Party requires such Party to restrict or prohibit access to
any such properties or information.


13.3  Notification. Each of the Parties will notify the other promptly upon the
receipt of: (i) any comments from any officials of any governmental entity in
connection with any filings made pursuant hereto and (ii) any request by any
officials of any governmental entity for amendments or supplements to any
filings made pursuant to, or information provided to comply in all material
respects with, any applicable legal requirements. Whenever any event occurs that
is required to be set forth in an amendment or supplement to any filing made
pursuant to Section 13.1, above, the responsible Party will promptly inform the
other of such occurrence and cooperate in filing with the applicable
governmental entity such amendment or supplement.


XIV


CLOSING DATE AND EFFECTIVE DATE


14.1  Closing Date. The closing of the transactions contemplated under this
Agreement (the “Closing”) and the transfer of the Stock by Seller to OXMI shall
have taken place on the 14th day of July, 2006, at such place as the Parties may
agree, or at such other time as the Parties may agree, but in no event later
than the 19th day of July, 2006. The date on which the Closing occurs is also
referred to herein as the “Closing Date”.
 
14.2  Obligations of Seller. At the Closing, Seller shall deliver or cause to be
delivered to OXMI:


(a)   Share certificates representing the Stock, duly endorsed for transfer,
free and clear of all liens and encumbrances, dated as of the Closing;


(b)   Executed Settlement Documents; and


(c)   Any governmental and third party consents, approvals, assurances or UCC-2
termination statements necessary for the consummation of the transactions
contemplated by this Agreement or as may be required to permit Seller to deliver
the Stock free and clear of any and all liens, claims, encumbrances or
restrictions.




 
30

--------------------------------------------------------------------------------

 



14.3  Obligations of OXMI. At the Closing, OXMI shall deliver or cause to be
delivered to Seller:


(a)   The Cash Payment;


(b)   The Convertible Note;


(c)   The Issued Shares;


(d)   The Warrants; and


(b)   Executed Settlement Documents.


14.4     Effective Date. Notwithstanding the actual Closing Date, the Parties
hereby agree that for all legal, tax, and all other relevant purposes that the
Closing was effective as of and of the 1st day of July, 2006 (the “Effective
Date”), with OXMI to be treated as the owner of the Stock as of and on the
Effective Date.


14.5  Memo Agreements. Except as otherwise provided under Section 12.2, Section
14.5 or Section 15.7, herein, upon Closing the Memo Agreements shall become
completely null and void, and superseded in all respects by this Agreement.
Notwithstanding anything contained in this Agreement to the contrary, the
following shall apply:


(a)   If OXMI: (i) executes and delivers this Agreement to Andrew Rubenstein
before 8:00 p.m. (Chicago time) on July 19, 2006; (ii) initials forms of all
Exhibits to this Agreement and delivers such Exhibits to Andrew Rubenstein
before 8:00 p.m. (Chicago time) on July 19, 2006; (iii) fully executes and
delivers to Andrew Rubenstein all closing documents and deliveries associated
with the transaction contemplated hereby before 5:00 p.m. (Chicago time) on July
20, 2006; and (iv) transfers the cash payment due at the Closing, and such cash
payment is received by wire transfer in immediately available funds by Seller
(or its designees, as appropriate) before 5:00 p.m. (Chicago time) on July 20,
2006; then the liquidated damages in Section 10 of the Memo Agreement shall not
apply and the representative of Seller referred to above will distribute such
closing documents and deliveries to the Parties and the Parties will close the
transaction contemplated hereby.
 
(b)   If OXMI: (i) executes and delivers this Agreement to Andrew Rubenstein
before 8:00 p.m. (Chicago time) on July 19, 2006; (ii) initials forms of all
Exhibits to this Agreement and delivers such Exhibits to Andrew Rubenstein
before 8:00 p.m. (Chicago time) on July 19, 2006; (iii) fully executes and
delivers to Andrew Rubenstein all closing documents and deliveries associated
with the transaction contemplated hereby (with the sole exception of the cash
payment due at the Closing) before 5:00 p.m. (Chicago time) on July 20, 2006;
and (iv) transfers the cash payment due at the Closing, and such cash payment is
received by wire transfer in immediately available funds by Seller (or its
designees, as appropriate) after 5:00 p.m. (Chicago time) on July 20, 2006 but
before 10:00 a.m. (Chicago time) on July 24, 2006; then the liquidated damages
in Section 10 of the Memo Agreement shall not apply and the representative of
Seller referred to above will distribute such closing documents and deliveries
to the Parties and the Parties will close the transaction contemplated hereby.
In addition, OXMI agrees to amend and restate the Warrants such that the
Warrants are exercisable at One Dollar ($1.00) per share.




 
31

--------------------------------------------------------------------------------

 



(c)   If OXMI: (i) executes and delivers this Agreement to Andrew Rubenstein
before 8:00 p.m. (Chicago time) on July 19, 2006; (ii) initials forms of all
Exhibits to this Agreement and delivers such Exhibits to Andrew Rubenstein
before 8:00 p.m. (Chicago time) on July 19, 2006; (iii) fully executes and
delivers to Andrew Rubenstein all closing documents and deliveries associated
with the transaction contemplated hereby (with the sole exception of the cash
payment due at the Closing) before 5:00 p.m. (Chicago time) on July 20, 2006;
and (iv) transfers the cash payment due at the Closing plus Six Hundred Fifty
Thousand Dollars ($650,000), and such cash payment is received by wire transfer
in immediately available funds by Seller (or its designees, as appropriate)
after 10:00 a.m. (Chicago time) on July 24, 2006 but before 5:00 p.m. (Chicago
time) on July 28, 2006; then the representative of Seller referred to above will
distribute such closing documents and deliveries to the Parties and the Parties
will close the transaction contemplated hereby. In addition, OXMI agrees to
amend and restate the Warrants such that the Warrants are exercisable at One
Dollar ($1.00) per share.


(d)   If OXMI fails to comply with either of paragraphs (a), (b) or (c) above,
then the liquidated damages in Section 10 of the Memo Agreement of Six Hundred
Fifty Thousand Dollars ($650,000) will apply and will be due and payable.


(e)   Notwithstanding anything to the contrary contained in paragraphs (a), (b)
or (c) above, if that certain Intercreditor Agreement which will be attached as
an exhibit to the Convertible Note (the "Intercreditor Agreement") is available
for execution by Marsha S. Glazer, the Marital Trust under the Richard L. Owens
Trust Dated November 24, 1992 and Andrew Rubenstein (collectively, the "Subject
Signatories") in a form substantially similar to that discussed at approximately
5:30 p.m. (Chicago time) during a conference call participated in by
representatives of OXMI, Seller and OXMI's lender (and their respective legal
counsel), and such Intercreditor Agreement is not signed by any or all of the
Subject Signatories, then any failure of OXMI to comply with either of
subparagraphs (a)(iv), (b)(iv) or (c)(iv) above, due solely to the fact that
such Intercreditor Agreement is not signed by any or all of the Subject
Signatories, will not result in the Warrants being amended and restated such
that the Warrants are exercisable at One Dollar ($1.00) per share.


XV


ADDITIONAL OBLIGATIONS AND AGREEMENTS


15.1  Brokers. Each Party to this Agreement represents and warrants that no
broker or finder has acted for it in connection with this Agreement or the
transactions contemplated hereby and that no broker or finder is entitled to any
brokerage or finder’s fee or other commission. Each Party to this Agreement
agrees to indemnify and hold harmless the other parties hereto with respect to
any claim for any brokerage or finder’s fee or other commission.


15.2  Registration Rights Agreement. On the Closing, and as an express condition
to Closing, the Parties shall execute and enter into that certain Registration
Rights Agreement attached hereto as Exhibit 15.2 and incorporated herein by
reference, pursuant to which, among other things, OXMI shall covenant to
register the Issued Shares and the OXMI Common Stock into which the Convertible
Note and the Warrants can be converted or acquired, respectively, under the
Securities Act within one hundred eighty days of the Closing. 




 
32

--------------------------------------------------------------------------------

 



15.3  Hotel Employees. Prior to or at the Closing, Seller will terminate the
employment of all employees actively involved in the operation of the Hotel
Business and who are hired by Hotel Corporation (the “Hotel Employees”). Seller
will be solely responsible for paying to all of its employees, including but not
limited to the Hotel Employees, all salary, bonuses, and severance benefits, if
any, accrued as of the Effective Date. Hotel Corporation shall be solely
responsible for all accrued vacation benefits of the Hotel Employees, in
addition to providing to the Hotel Employees any COBRA and continuation medical
coverage as may be required. Seller will provide reasonable assistance to OXMI,
without charge, to assist OXMI in employing the Hotel Employees. Hotel
Corporation shall not be deemed to be a successor employer for any of the Hotel
Employees. Solely for determining their vacation accrual rate and their
eligibility for participation in the standard employee benefit plans, if any,
adopted by Hotel Corporation, OXMI will credit the Hotel Employees with such
employee’s respective date of hire with Seller. OXMI shall not be liable to
Seller or any employee of Seller by reason of Hotel Corporation’s employment of
any employee, failure to offer employment to or to employ any employee, or with
respect to wages, salaries, commissions, bonuses, severance pay, pension or
other retirement plans, fringe benefits, employee benefits, or any other rights
relating to employment with Seller (other than vacation pay for Hotel Employees,
which is assumed by Hotel Corporation hereunder).


15.4  Services and Support Agreement. On the Closing, Seller and Hotel
Corporation will enter that certain Services and Support Agreement, attached
hereto as Exhibit 15.4 and incorporated herein by reference (the “Services
Agreement”). The Services Agreement and the Sublease shall reflect that Seller
shall be granted, as part of the Purchase Price hereunder, a Three Hundred
Thousand Dollar ($300,000) credit for all services and support to be provided
thereunder, including but not limited to rent and other amounts. The credit
shall be applied over the first thirty (30) months of the Services Agreement and
the Sublease, with the credit applied in accordance with the payment provisions
contained in the Services Agreement and the Sublease, respectively. The Services
Agreement, specifically including the credit, shall be freely assignable by
Seller in connection with a Change in Control, as defined in the Services
Agreement. To the extent that the full amount of the credit is not exhausted
after thirty (30) months, there shall be no carry-over and no further payment or
credit due from Hotel Corporation to Seller in that regard. The Services
Agreement shall be on further terms and conditions reasonably acceptable to the
Parties. In the event the Parties are unable to reach an agreement as to any
point to be included in the Services Agreement, Closing shall not be delayed and
neither Party may use this as an excuse to not Close.
 
15.5  Board of Directors Participation. Up to and until (i) all amounts due
under the Convertible Note are paid-in-full; or, (ii) all amounts due under the
Convertible Note are converted, in full, into OXMI Common Stock (or any
replacement security permitted under the terms of the Convertible Note), Seller
shall be granted the right to appoint two (2) ex-officios/invitees (“Seller
Board Observers”) to the board of directors of OXMI, which individuals shall be
subject to the reasonable approval of OXMI. The Seller Board Observers shall
have full rights of participation in all meetings of the board of directors of
OXMI, other than voting rights. However, OXMI reserves the right to withhold
participation of Seller Board Observers (i) due to a Requirement of Law
(specifically including but not limited to The Sarbanes-Oxley Act of 2002); or,
(ii) in the event that the Chief Executive Officer of OXMI determines in good
faith that the Board will discuss a matter in executive session, then the Board
of OXMI may require that the Seller Board Observers be excluded from such
meeting provided that all Board observers are similarly excluded. The
participation of the Seller Board Observers shall not be a prerequisite to OXMI
convening any board meeting.




 
33

--------------------------------------------------------------------------------

 



15.6  Settlement Documents. Concurrent with the execution hereof, the Parties
shall execute a number of additional agreements, among these being the
Convertible Note, Common Stock Warrant, Registration Rights Agreement, Services
Agreement, and the Sublease Agreement required under the Services Agreement. The
foregoing documents, together with this Agreement and any other agreements
attached hereto as Exhibits, will be referred to herein as the “Settlement
Documents”.


15.7  Payment of Transaction Expenses. Except in the event of the breach of this
Agreement by one Party, and except as otherwise provided under Section 12.2,
above, or in the Memo Agreements, all Transaction Expenses incurred by each
Party will be borne solely and entirely by the Party that incurred such
Transaction Expenses. In the event of the breach of this Agreement by one Party,
the payment by the breaching Party of the Transaction Expenses for the other
Party shall not relieve the breaching any Party of any liability or damages
resulting from any breach by such Party of any of its representations,
warranties, covenants, or agreements set forth in this Agreement or under the
Memo Agreements.


15.8  Public Disclosure. Without limiting any other provision of this Agreement,
unless otherwise required by a Requirement of Law or the requirements of any
listing agreement with any applicable stock exchange, the Parties will use their
reasonable best efforts to consult with each other before issuing, and provide
each other the opportunity to review, comment upon and concur with, and use all
reasonable efforts to agree on any press release or public statement with
respect to this Agreement and the transactions contemplated hereby, and will not
issue any such press release or make any such public statement prior to such
consultation and (to the extent practicable) agreement, except as may be
required by law or any other applicable national or regional securities
exchange.


15.9  Books and Records. Seller shall deliver to OXMI all corporate books and
records of Hotel Corporation in its possession or reasonably under its control.
 
15.10   Taxes.


15.10.1. Payment of Taxes: Filing of Returns. Seller shall remain liable for the
filing of all tax returns and reports and for the payment of all federal, state
and local taxes of Hotel Corporation for any period ending on or prior to the
Closing Date. Seller shall remain so liable for the payment of all of its taxes
attributable to or relating to the consummation of the transactions contemplated
herein, and shall indemnify and hold OXMI and Hotel Corporation harmless from
and against all liability in connection therewith.


15.10.2. Sales Taxes. Seller shall be solely responsible for the payment of any
and all income, sales, use, and other Taxes of any kind arising out of (i) the
consummation of the transaction undertaken by Seller to form Hotel Corporation
and to transfer the Hotel Assets and the Hotel Business to it; and, (ii) the
sale of the Stock to OXMI. Seller shall similarly be responsible for the filing
of all necessary tax returns and reports with respect to such Taxes, and shall
indemnify and hold OXMI and Hotel Corporation harmless from and against all
liability in connection therewith.


15.11   Continued Use Of Name. Immediately upon Closing, Seller shall make no
further use of the name “SVI”, or any reasonably related derivation thereof, for
any purpose, other than as specifically provided for to the contrary under the
Services Agreement.


15.12   Restrictive Covenants.




 
34

--------------------------------------------------------------------------------

 



15.12.1. Non-Disclosure. Seller shall ensure that neither it nor any of its
current or future shareholders, directors, officers, or senior management
employees other than those employed by Hotel Corporation after Closing (each a
“Restricted Party”, and collectively the “Restricted Parties”) at any time after
the Execution Date, unless specifically consented to in writing by OXMI, either
directly or indirectly use, divulge, disclose or communicate to any person,
firm, or corporation, in any manner whatsoever, any Confidential Information
concerning any matters affecting or relating to the business of the Hotel
Business, including, but not limited to the names, buying habits, or business of
any of its customers or suppliers, its marketing methods and related data, costs
of materials, the prices it obtains or has obtained or at which it sells or has
sold its products or services, sales costs, lists or other written records used
in the Hotel Business, compensation paid to employees and other terms of
employment, or any other Confidential Information of, about, or concerning the
business of the Hotel Business, its manner of operation, or other confidential
data of any kind, nature, or description. The Parties hereby stipulate that as
between them, the foregoing matters are important, material, confidential, and
proprietary and affect the successful conduct of the business of the Hotel
Business and its goodwill, and that any breach of any term of this Section 15.12
is a material breach of this Agreement.


15.12.2. Competition Covenant. At no time during the five (5) year period
following the Execution Date shall any Restricted Party:


(a) Directly or indirectly, in an individual or representative capacity, own an
interest in, operate, join, control, finance (whether as a lender or investor),
share in the earnings of, participate in, engage in or be connected as an
officer, employee, agent, independent contractor, partner, shareholder, member,
consultant, employer, investor, or principal of any corporation, partnership,
proprietorship, firm, association, person, or any other entity engaged in any
aspect of the Hotel Business inside the United States, or which is otherwise in
competition with the Hotel Business.


(b) Permit the name of any Restricted Party to be used, directly or indirectly,
by any person, corporation, partnership or other business entity engaged in the
Hotel Business within the United States.


15.12.3. Customer Accounts. Seller hereby acknowledges and agrees that the names
and addresses of the Customer Accounts (as defined below) constitute trade
secrets of Hotel Corporation and that the sale or unauthorized use or disclosure
of any of the Customer Accounts obtained constitutes unfair competition. Seller
further agrees as follows:


(a)    Seller will ensure that no Restricted Party engages in any unfair
competition with Hotel Corporation or OXMI.


(b)    At no time during the five (5) year period following the Execution Date
shall any Restricted Party directly or indirectly make known to any person,
firm, corporation or entity the names or addresses of any of the Customer
Accounts or any other information pertaining to them. During this same time
period, no Restricted Party shall, directly or indirectly, for the restricted
Party or any other person, firm, corporation or entity, divert, take away, call
on or solicit, or attempt to divert, take away, call on or solicit, any of the
Customer Accounts.


(c)    The term “Customer Accounts” shall mean all accounts of Hotel Corporation
in the Hotel Business, and each of their respective subsidiaries, licensees, and
business associations, whether now existing or hereafter developed or acquired.




 
35

--------------------------------------------------------------------------------

 



15.12.4. Employee Covenant. At no time during the five (5) year period following
the Execution Date shall any Restricted Party directly, or indirectly, cause or
induce, or attempt to cause or induce, any employee of Hotel Corporation or OXMI
to terminate his or her employment with his or her respective employer, as such
employment exists at any time following the Execution Date. Similarly, at no
time during the same five (5) year period following the Execution Date shall any
OXMI or any of its subsidiaries directly, or indirectly, cause or induce, or
attempt to cause or induce, any employee of Seller to terminate his or her
employment with Seller, as such employment exists at any time following the
Execution Date.


15.12.5. Separate Covenants. The Parties intend that the covenants contained in
this Section 15.12 shall be deemed a series of separate covenants, one for each
of the Counties within each State of the United States. Except for geographic
coverage, each separate covenant shall be deemed identical to the covenant
contained in this Section 15.12. If, in any judicial proceeding, a court of
competent jurisdiction shall refuse to enforce the separate covenants deemed
included in this Section 15.12 for any reason, including but not limited to
covering too extensive a geographic area, the Parties intend that those such
covenants (taken in order of the counties within the United States which are the
least populated) which, if eliminated, would permit the remaining separate
covenants to be enforced in such proceedings, shall, for the purpose of such
proceedings, be deemed eliminated from the provisions of this Section 15.12.
 
15.12.6. Injunctive Relief. The Parties hereby acknowledge that the covenants
and restrictions contained in this Section 15.12 are necessary, fundamental, and
required for the protection of OXMI and Hotel Corporation. Said covenants relate
to matters which are of a special, unique, and extraordinary character which
give each of these covenants a special, unique, and extraordinary value.
Therefore, the Parties further acknowledge that a breach of any of the covenants
or any other provision of this Section 15.12 may result in irreparable harm and
damages to OXMI which cannot be adequately compensated through a monetary
reward. Since any remedy at law for a breach of this Section 15.12 would be
inadequate, in addition to any other remedies OXMI may have, OXMI shall be
entitled to seek temporary and permanent injunctive relief without the necessity
of proving actual damages in order to specifically enforce the provisions of
this Section 15.12.


XVI


SURVIVAL AND INDEMNIFICATION PROVISIONS


16.1  Survival of Representations. The covenants, agreements, representations,
and warranties made by each Party in this Agreement, or pursuant hereto or in
connection with the transactions contemplated hereby, and listed on Schedule
16.1, attached hereto and incorporated herein by reference, shall survive the
Closing for that period of time referenced on Schedule 16.1 for each respective
items.


16.2  Access to Records. During and throughout the seven (7) year period
following the Closing, Seller shall afford OXMI with reasonable access to all
book and records related to the Hotel Business.




 
36

--------------------------------------------------------------------------------

 



16.3  Indemnification by Seller. Seller hereby covenants and agrees that
notwithstanding any investigation made at any time by or on behalf of OXMI or
any information OXMI may have and regardless of the Closing of the purchase of
the Stock hereunder, Seller shall indemnify OXMI and its directors, officers,
shareholders and affiliates, and each of their successors and assigns (each
individually referred to herein as a “OXMI Indemnified Party”) and hold each
harmless from, against and in respect of any and all costs (including interest
which may be imposed in connection therewith, court costs and reasonable fees
and disbursements of legal counsel) losses, claims, liabilities, fines,
penalties, damages, demands, judgments, debts, obligations, causes of action and
expenses (cumulatively referred to as the “Indemnified Claims”) arising by
reason of or in connection with any of the following:


(a)   Any and all Indemnified Claims against a OXMI Indemnified Party of any
nature, whether accrued, absolute, contingent or otherwise, other than the
Assumed Liabilities referenced on Schedule 5.2, arising out of the business of
Hotel Corporation (whether known or unknown to Seller or any OXMI Indemnified
Party), to the extent arising out of the operation of the Hotel Business or
incurred by Hotel Corporation or Seller on or prior to the Closing;
 
(b)   Any material breach of, or any material inaccuracy in, any of the
representations, warranties, covenants or agreements made by Seller in this
Agreement, any other agreement referred to herein, any Exhibit or Schedule to
this Agreement, any of the Settlement Documents, or any certificate, instrument
or writing delivered in connection therewith;


(c)   Any attempt (whether or not successful) by any person to cause or require
a OXMI Indemnified Party to pay or discharge any debt, obligation, liability or
commitment of Seller other than the Assumed Liabilities;
 
(d)   Any action, suit, proceeding, compromise, settlement, assessment or
judgment arising out of or incidental to any of the matters indemnified against
in this Section 16.3. However, Seller shall not be obligated to indemnify a OXMI
Indemnified Party and hold it harmless under this Section 16.3 with respect to
any settlement of a claim to which Seller has not consented, which consent shall
not unreasonably be withheld;


(e)   Any tax liabilities, and all interest, penalties, assessments and all
other Indemnified Claims in respect thereof, arising out of the business of
Hotel Corporation for any period prior to the Closing;


(f)   Any and all Indemnified Claims arising by reason of or in connection with
any act or omission pursuant to, or in breach of this Agreement, any other
agreement referred to herein, any Exhibit or Schedule to this Agreement, any of
the Settlement Documents, or any certificate, instrument or writing delivered in
connection therewith, by Seller; and


(g)   Any and all Indemnified Claims arising from or in any way related to any
bonus, pension, profit sharing, retirement, deferred compensation, savings,
stock purchase, stock option, hospitalization, insurance or other plan providing
benefits to employees of Hotel Corporation.


16.4  Indemnification by OXMI. OXMI hereby covenants and agrees that
notwithstanding any investigation made at any time by or on behalf of Seller or
any information Seller may have and regardless of the Closing of the purchase of
the Stock hereunder, OXMI shall indemnify Seller and its directors, officers,
shareholders and affiliates, and each of their successors and assigns (each
individually referred to herein as a “Seller Indemnified Party”) and hold each
harmless from, against and in respect of any and all Indemnified Claims arising
by reason of or in connection with any of the following:




 
37

--------------------------------------------------------------------------------

 



(a)   Any and all Indemnified Claims against a Seller Indemnified Party of any
nature, whether accrued, absolute, contingent or otherwise attributable to any
event occurring after the Closing (whether known or unknown to Seller, or OXMI),
relating to Hotel Corporation or operation by OXMI of the Hotel Business from
and after the Closing, except if (i) such liability results from or arises in
connection with the breach of any of the representations, warranties, covenants
or agreements made by Seller in this Agreement, any other agreement referred to
herein, any Schedule or Exhibit hereto, any of the Settlement Documents, or any
certificate, instrument or writing delivered in connection herewith or
therewith, or (ii) such liability is included under Section 16.3, above;


(b)   Any material breach of, or any material inaccuracy in, any of the
representations, warranties, covenants or agreements made by OXMI in this
Agreement, any other agreement referred to herein, any Exhibit or Schedule to
this Agreement, any of the Settlement Documents, or any certificate, instrument
or writing delivered in connection therewith;


(c)   Any attempt (whether or not successful) by any person to cause or require
a Seller Indemnified Party to pay or discharge any debt, obligation, liability
or commitment of the OXMI;
 
(d)   Any action, suit, proceeding, compromise, settlement, assessment or
judgment arising out of or incidental to any of the matters indemnified against
in this Section 16.4. However, OXMI shall not be obligated to indemnify a Seller
Indemnified Party and hold it harmless under this Section 16.4 with respect to
any settlement of a claim to which OXMI has not consented, which consent shall
not unreasonably be withheld;


(e)   Any and all Indemnified Claims arising by reason of or in connection with
any act or omission pursuant to, or in breach of this Agreement, any other
agreement referred to herein, any Exhibit or Schedule to this Agreement, any of
the Settlement Documents, or any certificate, instrument or writing delivered in
connection therewith, by Seller; and


(f)    Any tax liabilities, and all interest, penalties, assessments and all
other Indemnified Claims in respect thereof, arising out of the business of
Hotel Corporation for any period subsequent to the Closing


16.5  Right to Defend. If the facts giving rise to any claim for indemnification
under this Article XVI shall involve any actual claim or demand by any third
person against a OXMI Indemnified Party or a Seller Indemnified Party
(cumulatively referred to hereinafter as an “Indemnified Party”), the
indemnifying party shall be entitled to notice of and entitled to (without
prejudice to the right of any Indemnified Party to participate at its own
expense with counsel if its own choosing) defend or prosecute such claim at its
own expense and through counsel of its own choosing if it gives written notice
of its intention to do so no later than the time by which the interests of the
Indemnified Party would be materially prejudiced as a result of its failure to
have received such notice. However, if the defendants in any action shall
include both the indemnifying party and the Indemnified Party, and the
Indemnified Party shall have reasonably concluded that counsel selected by the
indemnifying party has a conflict of interest because of the availability of
different or additional defenses to the Indemnified Party, the Indemnified Party
shall have the right to select separate counsel to participate in the defense of
such action on its behalf, at the expense of the indemnifying party. The
Indemnified Party shall cooperate fully in the defense of such claim and shall
make available to the indemnifying party pertinent information under its control
relating thereto, but shall be entitled to be reimbursed, as provided in this
Article XVI, for all costs and expenses incurred by it in connection therewith.




 
38

--------------------------------------------------------------------------------

 



16.6  Right to Offset. In the event that Seller is obligated to pay any amount
to OXMI under Section 16.3, OXMI shall give Seller written notice of a brief
description and the amount of the obligation. If Seller fails to satisfy said
obligation within fifteen (15) days of receipt of the notice, then OXMI shall
have the right to offset the amount of the unpaid obligation as a reduction in
the amount due to Seller pursuant to the Conversion Note, in the order of the
scheduled payments due under the Conversion Note. In the event that the amount
of claimed offset is equal to or greater than the amount still due and owing to
Seller under the Conversion Note, OXMI shall have the right to suspend all
further payments under the Conversion Note until final determination of the
claim.


16.7  Knowledge of Breach. Notwithstanding any provision contained in this
Agreement to the contrary, no Indemnified Party shall be entitled to
indemnification under this Article XVI with respect to any matter of which such
Indemnified Party had Knowledge as of the Closing.
 
16.8  Limitation. Notwithstanding the other provisions of this Article XVI,
there shall be no liability or obligation for either Party to provide
indemnification under this Article XVI unless and until the aggregate of all
Indemnified Claims of that Party exceeds a “Minimum Threshold” defined as One
Hundred Thousand Dollars ($100,000), in which event there shall be liability and
obligation to indemnify under this Article XVI but only to the extent that the
aggregate of all such Indemnified Claims exceeds the Minimum Threshold. In
calculating the Minimum Threshold, no single event or item, unless part of a
series of directly related and essentially the same events, less than Five
Thousand Dollars ($5,000) shall be included in the calculation of the Minimum
Threshold.


XVII


NOTICES


All notices, requests, demands and other communications required or permitted to
be given hereunder shall be effected pursuant to Section 18.10, below, as
follows:


If to OXMI:
With a copy to:
Mr. Lewis Jaffe
Keith A. Rosenbaum, Esq.
OXFORD MEDIA, INC.
SPECTRUM LAW GROUP, LLP
One Technology Drive.
1900 Main Street
Building H
Suite 125
Irvine, California 92618
Irvine, California 92614
   
If to :
With a Copy to:
Mr. Andrew Rubenstein
Jeffrey Rubenstein, Esq.
3221 Proctor Lane
MUCH SHELIST
Mercer Island, Washington 98040
191 N. Wacker Drive
Fax: (206) 275-4321
Suite 1800
 
Chicago, Illinois 60606





 
39

--------------------------------------------------------------------------------

 

 
XVIII


MISCELLANEOUS PROVISIONS


18.1  Executed Counterparts. This Agreement may be executed in any number of
original, fax, electronic, or copied counterparts, and all counterparts shall be
considered together as one agreement. A faxed, electronic, or copied counterpart
shall have the same force and effect as an original signed counterpart. Each of
the Parties hereby expressly forever waives any and all rights to raise the use
of a fax machine or E-Mail to deliver a signature, or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a fax machine E-Mail, as a defense to the formation of a contract.


18.2  Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.


18.3  Governing Law. This Agreement shall be governed by the laws of the State
of Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.


18.4  Additional Documentation. The Parties hereto agree to execute,
acknowledge, and cause to be filed and recorded, if necessary, any and all
documents, amendments, notices, and certificates which may be necessary or
convenient under the laws of the State of Delaware or the State of Illinois.


18.5  Attorney’s Fees. If any legal action (including arbitration) is necessary
to enforce the terms and conditions of this Agreement, the ruling person (judge
or arbitrator, for example) shall be entitled to assign costs and reasonable
attorney’s fees, in his/her sole discretion, based upon the relative and
proportionate culpability of the Parties.


18.6  Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


18.7  Remedies.


18.7.1. Specific Performance. The Parties hereby declare that it is impossible
to measure in money the damages which will result from a failure to perform any
of the obligations under this Agreement. Therefore, each Party waives the claim
or defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.


18.7.2. Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.




 
40

--------------------------------------------------------------------------------

 


18.8  Waiver. No failure by any Party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition. No course of dealing between
the Parties, nor any failure to exercise, nor any delay in exercising, any
right, power or privilege of either Party shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.


18.9  Assignability. This Agreement is not assignable by either Party without
the expressed written consent of all Parties.


18.10   Notices. All notices, requests and demands hereunder shall be in writing
and delivered by hand, by facsimile transmission, by E-Mail, by mail, by
telegram, or by recognized commercial over-night delivery service (such as
Federal Express, UPS, or DHL), and shall be deemed given (a) if by hand
delivery, upon such delivery; (b) if by facsimile transmission, upon telephone
confirmation of receipt of same; (c) if by E-Mail, upon telephone confirmation
of receipt of same; (d) if by mail, forty-eight (48) hours after deposit in the
United States mail, first class, registered or certified mail, postage prepaid;
(e) if by telegram, upon telephone confirmation of receipt of same; or, (f) if
by recognized commercial over-night delivery service, upon such delivery.


18.11   Time. All Parties agree that time is of the essence as to this
Agreement.
 
18.12   Disputes.
 
18.12.1. Mediation. All disputes, claims or controversies arising out of or
relating to this Agreement, including but not limited to any dispute, claim or
controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be initially submitted to Judicial Arbitration and Mediation Services
(“JAMS”) in Denver, Colorado, or its successor, for mediation. Mediation shall
be commenced by providing to JAMS and the other Party a written request for
mediation, setting forth the subject of the dispute and the relief requested.
The Parties will cooperate with JAMS and with one another in selecting a
mediator from JAMS’ panel of neutral mediators, and in scheduling the mediation
proceedings. The Parties will participate in the mediation in good faith, and
they will share equally in its costs. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the Parties, their agents, employees, experts and attorneys, and by the
mediator or any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any arbitration or other proceeding
involving the Parties, provided that evidence that is otherwise admissible or
discoverable shall not be rendered inadmissible or non-discoverable as a result
of its use in the mediation. Either Party may initiate arbitration with respect
to the matters submitted to mediation by filing a written demand for arbitration
at any time following the initial mediation session or 45 days after the date of
filing the written request for mediation, whichever occurs first. The mediation
may continue after the commencement of arbitration if the Parties so desire.
Unless otherwise agreed by the Parties, the mediator shall be disqualified from
serving as arbitrator in the case. The provisions of this paragraph may be
enforced by any Court of competent jurisdiction, and the Party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorney fees, to be paid by the Party against whom enforcement is
ordered.




 
41

--------------------------------------------------------------------------------

 



18.12.2. Arbitration. If the matter is not resolved through mediation under
Section 18.12.1., above, then it shall be submitted to JAMS in Denver, Colorado,
or its successor, for final and binding arbitration before a sole arbitrator.
The arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures if the amount in controversy exceeds $250,000,
or pursuant to its Streamlined Arbitration Rules and Procedures if the amount in
controversy is $250,000 or less. Judgment on the Award may be entered in any
court having jurisdiction.


18.12.3. Waiver of Jury Trial and Related Rights. The Parties hereby agree to
have all disputes, claims or controversies arising out of or relating to this
Agreement, which are not resolved by mediation, decided by neutral binding
arbitration as provided in this Agreement. Each Party is giving up any rights it
might possess to have those matters litigated in a court or jury trial. Each
Party is giving up its judicial rights to discovery and appeal except to the
extent that they are specifically provided for under this Agreement. If either
Party refuses to submit to arbitration after agreeing to this provision, that
Party may be compelled to arbitrate under federal or state law. The foregoing
has been read and understood. Each Party agrees to submit all disputes, claims
or controversies arising out of or relating to this Agreement, that have not
been resolved by mediation, to binding arbitration in accordance with this
Agreement.




18.13   Recitals. The facts recited in Article II, above, are hereby
conclusively presumed to be true as between and affecting the Parties.
 
18.14   Consents, Approvals, and Discretion. Except as herein expressly provided
to the contrary, whenever this Agreement requires consent or approval to be
given by a Party, or a Party must or may exercise discretion, the Parties agree
that such consent or approval shall not be unreasonably withheld, conditioned,
or delayed, and such discretion shall be reasonably exercised. Except as
otherwise provided herein, if no response to a consent or request for approval
is provided within ten (10) days from the receipt of the request, then the
consent or approval shall be presumed to have been given.


18.15   Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


XIX


EXECUTION


IN WITNESS WHEREOF, this STOCK PURCHASE AGREEMENT has been duly executed by the
Parties and shall be effective as of and on the Execution Date set forth in
Article I of this Agreement. Each of the undersigned Parties hereby represents
and warrants that it (i) has the requisite power and authority to enter into and
carry out the terms and conditions of this Agreement, as well as all
transactions contemplated hereunder; and, (ii) it is duly authorized and
empowered to execute and deliver this Agreement.




OXMI:
SELLER:
   
OXFORD MEDIA, INC.,
SVI SYSTEMS, INC.,
a Nevada corporation
an Illinois corporation
       
BY: ___________________________
BY: ___________________________
   
NAME: ________________________
NAME: ________________________
   
TITLE:_________________________
TITLE:  ________________________
   
DATED:  _______________________
DATED: _______________________
   





 
42

--------------------------------------------------------------------------------

 


EXHIBITS AND SCHEDULES


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








 
43

--------------------------------------------------------------------------------

 


EXHIBIT 4.3.2.


CONVERTIBLE NOTE
























































 
44

--------------------------------------------------------------------------------

 


EXHIBIT 4.3.4.


WARRANT
















































 
45

--------------------------------------------------------------------------------

 


EXHIBIT 5.4


PATENT LICENSE AGREEMENT
















































 
46

--------------------------------------------------------------------------------

 


EXHIBIT 7.5


ASSIGNMENT OF HOTEL ASSETS
























































 
47

--------------------------------------------------------------------------------

 


EXHIBIT 15.2


REGISTRATION RIGHTS AGREEMENT




























































 
48

--------------------------------------------------------------------------------

 


EXHIBIT 15.4


SERVICES AGREEMENT


















 




































 
49

--------------------------------------------------------------------------------

 


SCHEDULE 4.3.1.


APPLICATION OF CASH PAYMENT


























































 
50

--------------------------------------------------------------------------------

 


SCHEDULE 4.4


ADDITIONAL PURCHASE PRICE


General Concept: OXMI will allocate and pay to Seller, as the sole Additional
Purchase Price under Section 4.4 of the Agreement, certain monies for each of
Seller’s or Hotel Corporation’s video-on-demand systems in place as of the
Effective Date which are subsequently upgraded to a digital solution, complete
or partial, provided, however, that such upgrade is installed to generate
incremental revenue for Hotel Corporation. If a partial system upgrade is
completed for non-revenue purposes (such as, for example, to accommodate
operational efficiencies (i.e., remote control), infrastructure, or
communications/reporting software (such as system accommodations), it will be
excluded from any Additional Purchase Price calculation.


Terminated Relationships: Any client of Hotel Corporation or Seller which has
terminated its relationship and/or contract prior to Closing without a written
proposal to retain or extend service by Hotel Corporation, and then re-engages a
contract with OXMI or Hotel Corporation for a VOD solution will not be included
in any Additional Purchase Price calculation.


Agreement Not to Terminate: OXMI and Hotel Corporation agree that there will not
be any attempt to terminate and re-engage a client solely in an effort to
circumvent the Additional Purchase Price calculations and obligations described
herein. OXMI hereby represents and warrants that it will not knowingly encourage
or provide a quote to a Dealer on any customer of Hotel Corporation or Seller in
existence as of the Closing (a “House Account”).


Limitation: The Additional Purchase Price, in aggregate, will not exceed Four
Million Dollars ($4,000,000).


Digital Upgrades:


1.    The Parties agree to compute the Additional Purchase Price for any Digital
upgrade based upon the following:


a.   20% of the sales price for sales prices less than $18,000;


b.   $4,000 for sales prices at least $18,000 and less than $25,000; and


c.   $6,000 for sales prices $25,000 or more.


2.    The Parties agree that the Additional Purchase Price shall be calculated
on a calendar quarter basis for each then ended calendar quarter, with said
amount payable on or before the twentieth (20th) day following the end of each
such calendar quarter.


3.    If any House Account is terminated, for any reason, and then a sale of a
Digital upgrade system is made to that House Account within six (6) months of
the date of termination, said sale shall be included in the calculation of the
Additional Purchase Price. For purposes of this Schedule 4.4, the terms
“terminated”, “termination”, and all similar or like terms shall mean the date
on which the services are no longer provided or are stopped, as applicable.  








 
51

--------------------------------------------------------------------------------

 


SCHEDULE 8.2


FOREIGN QUALIFICATIONS




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


 
52

--------------------------------------------------------------------------------

 


SCHEDULE 8.22


EFFECTIVE DATE LIABILITIES




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
53

--------------------------------------------------------------------------------

 


SCHEDULE 9.5


OXMI LEGAL PROCEEDINGS


None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




 
54

--------------------------------------------------------------------------------

 


SCHEDULE 9.7


OXMI CAP TABLE






 
 
 
 
 
 
 
 
 
 
 
 

 


 


 
55

--------------------------------------------------------------------------------

 


SCHEDULE 16.1


SURVIVAL OF CERTAIN REPRESENTATIONS


All provisions of Articles VII, VII, and IX, inclusive, unless expressly
provided to the contrary in this Schedule 16.1, shall survive the Closing for a
period of eighteen (18) months.


Each of the following Sections shall survive the Closing for a period of five
(5) years:


7.1; 7.2; 7.3; 7.4; 8.9; 8.17; 8.20; 8.24; 8.25; 9.7; 9.8; and 9.11.
 









 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 56

--------------------------------------------------------------------------------